Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

by and between

 

HERTZ GLOBAL HOLDINGS, INC.

 

and

 

HERC HOLDINGS INC.

 

Dated as of June 30, 2016

 

1

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I

 

 

 

 

 

DEFINITIONS AND INTERPRETATION

1

Section 1.01

Certain Defined Terms

1

 

 

 

Article II

 

 

 

 

 

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

8

Section 2.01

General Principles

8

Section 2.02

Service Credit

9

Section 2.03

Benefit Plans

10

Section 2.04

New Hertz Holdings Individual Agreements

12

Section 2.05

HERC Holdings Individual Agreements

12

Section 2.06

Collective Bargaining Agreements

13

 

 

 

Article III

 

 

 

 

 

EMPLOYEES

13

Section 3.01

Active Employees

13

Section 3.02

Former Employees

14

Section 3.03

Employment Law Obligations

15

Section 3.04

Employee Records

16

Section 3.05

No-Hire and Non-Solicitation

17

 

 

 

Article IV

 

 

 

 

 

EQUITY AWARDS

17

Section 4.01

General Principles

17

Section 4.02

Establishment of Equity Incentive Plans

18

Section 4.03

Treatment of Outstanding Equity Incentive Awards

18

Section 4.04

Section 16(b) of the Exchange Act

22

Section 4.05

Liabilities for Settlement of Awards

22

Section 4.06

Form S-8

22

Section 4.07

Tax Reporting and Withholding for Equity-Based Awards

23

Section 4.08

Cooperation

23

Section 4.09

Old Hertz Holdings Equity Awards in Certain Non-U.S. Jurisdictions

23

 

 

 

Article V

 

 

 

 

 

CERTAIN U.S. WELFARE BENEFIT MATTERS

24

Section 5.01

Establishment of HERC Holdings Spinoff Welfare Plans

24

Section 5.02

HERC Holdings Retained Welfare Plans

27

 

i

--------------------------------------------------------------------------------


 

Section 5.03

Accrued Paid Time Off, Vacation and Sick Pay

27

Section 5.04

COBRA

27

Section 5.05

Third Party Vendors

28

Section 5.06

Severance

28

Section 5.07

No Restrictions on Amendment or Termination

28

Section 5.08

Multiemployer Health Plans

29

 

 

 

Article VI

 

 

 

 

 

U.S. DEFINED CONTRIBUTION PLANS

29

Section 6.01

Establishment of the HERC Holdings Spinoff Savings Plan

29

Section 6.02

Other Savings Plans

31

 

 

 

Article VII

 

 

 

 

 

U.S. DEFINED BENEFIT PLANS

31

Section 7.01

Establishment of HERC Holdings Spinoff Pension Plan

31

Section 7.02

Hertz Pension Plan after Distribution

33

Section 7.03

Plan Fiduciaries

33

Section 7.04

Multiemployer Pension Plans

33

 

 

 

Article VIII

 

 

 

 

 

U.S. NON-QUALIFIED RETIREMENT PLANS

35

Section 8.01

Establishment of the HERC Holdings Spinoff SISP

35

Section 8.02

Establishment of the HERC Holdings Spinoff Non-Qualified Pension Plans

35

Section 8.03

No Distributions on Separation

36

Section 8.04

Director Compensation Deferral Program

36

 

 

 

Article IX

 

 

 

 

 

EMPLOYEE STOCK PURCHASE PLAN

37

Section 9.01

The Hertz Global Holdings, Inc. Employee Stock Purchase Plan

37

Section 9.02

Establishment of New Hertz Holdings Employee Stock Purchase Plan

37

 

 

 

Article X

 

 

 

 

 

NON-U.S. EMPLOYEES

38

Section 10.01

General Principles

38

Section 10.02

Non-U.S. Plans

38

 

 

 

Article XI

 

 

 

 

 

ANNUAL INCENTIVE PLANS

38

Section 11.01

Executive Incentive Compensation Plan

38

Section 11.02

Senior Executive Bonus Plan

39

Section 11.03

General Principles

39

 

ii

--------------------------------------------------------------------------------


 

Article XII

 

 

 

 

 

COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE MATTERS

40

Section 12.01

Restrictive Covenants in Employment and Other Agreements

40

Section 12.02

Leaves of Absence

40

Section 12.03

Workers’ Compensation

40

Section 12.04

Unemployment Compensation

40

Section 12.05

Preservation of Rights to Amend

41

Section 12.06

Confidentiality

41

Section 12.07

Administrative Complaints/Litigation

41

Section 12.08

Reimbursement and Indemnification

42

Section 12.09

Fiduciary Matters

42

Section 12.10

Subsequent Transfers of Employment

42

Section 12.11

Section 409A

43

Section 12.12

Post Retirement Assigned Car Benefit

43

 

 

 

Article XIII

 

 

 

 

 

MISCELLANEOUS

43

Section 13.01

Dispute Resolution

43

Section 13.02

Force Majeure

43

Section 13.03

Relationship of the Parties

43

Section 13.04

Assignment

43

Section 13.05

Third Party Beneficiaries

44

Section 13.06

Entire Agreement; No Reliance; Amendment

44

Section 13.07

Waiver

44

Section 13.08

Notices

44

Section 13.09

Counterparts

45

Section 13.10

Severability

45

Section 13.11

Interpretation

45

Section 13.12

Limitation of Liability

45

Section 13.13

Governing Law

46

Section 13.14

Precedence

46

Section 13.15

Tax Matters

46

Section 13.16

Settlor Prerogatives Regarding Plan Dispositions

46

Section 13.17

Effect if Distribution Does Not Occur

46

 

SCHEDULES

 

Number

 

Schedules

1.01(a)

 

HERC Holdings Employees

1.01(b)

 

New Hertz Holdings Employees

3.02(b)

 

Former HERC Holdings Employees

3.02(c)

 

Former New Hertz Holdings Employees

5.02

 

HERC Holdings Retained Welfare Plans

 

iii

--------------------------------------------------------------------------------


 

7.04(a)

 

HERC Holdings Multiemployer Plans

7.04(b)

 

New Hertz Holdings Multiemployer Plans

 

iv

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”), is entered into as of
June 30, 2016 by and between Hertz Global Holdings, Inc., a Delaware corporation
(f/k/a Hertz Rental Car Holdings Company, Inc., “New Hertz Holdings”), and Herc
Holdings Inc., a Delaware corporation (f/k/a Hertz Global Holdings, Inc., “HERC
Holdings”) (each a “Party” and together, the “Parties”).

 

WHEREAS, New Hertz Holdings and HERC Holdings have entered into a Separation and
Distribution Agreement as of June 30, 2016, as the same may be amended from time
to time (the “Separation Agreement”), pursuant to which Old Hertz Holdings shall
separate into two separate publicly traded companies: (i) New Hertz Holdings,
which will continue to conduct, directly and through its Subsidiaries, the Car
Rental Business, and (ii) HERC Holdings, which will continue to conduct,
directly and through its Subsidiaries, the Equipment Rental Business; and
distribute to the Record Holders, on a pro rata basis, all the outstanding
shares of the New Hertz Holdings Common Stock; and

 

WHEREAS, the Separation Agreement contemplates the execution and delivery of
certain other agreements, including this Agreement, in order to facilitate and
provide for the separation of New Hertz Holdings and HERC Holdings.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Separation Agreement, and intending to be
legally bound hereby, New Hertz Holdings and HERC Holdings hereby agree as
follows:

 

Article I

 

DEFINITIONS AND INTERPRETATION

 

Section 1.01          Certain Defined Terms.

 

Unless otherwise defined herein, each capitalized term shall have the meaning
specified for such term in the Separation Agreement.  As used in this Agreement:

 

“Benefit Plan” means any plan, program, policy, agreement, arrangement or
understanding that is a deferred compensation, executive compensation, incentive
bonus or other bonus, employee pension, profit sharing, savings, retirement,
supplemental retirement, stock option, stock purchase, stock appreciation right,
restricted stock, restricted stock unit, deferred stock unit, phantom stock,
other equity based compensation, severance pay, salary continuation, life, death
benefit, health, hospitalization, workers’ compensation, sick leave, vacation
pay, disability or accident insurance or other employee benefit plan, program,
agreement or arrangement, including any “employee benefit plan” (as defined in
Section 3(3) of ERISA) (whether or not subject to ERISA) sponsored or maintained
by such entity or to which such entity is a party.  In addition, no Employment
Agreement shall constitute a Benefit Plan for purposes hereof.

 

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and the regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Employee Records” means all records pertaining to employment, including
benefits, eligibility, training history, performance reviews, disciplinary
actions, job experience and history and compensation history.

 

“Employment Agreement” means any individual employment, retention, consulting,
change in control, offer letter, severance or other individual compensatory
agreement between any New Hertz Holdings Employee, HERC Holdings Employee, or
Former Employee, and a member of the Hertz Group or the HERC Holdings Group,
including Expatriate Agreements but excluding any Old Hertz Holdings Equity
Awards.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

“Expatriate Agreement” refers to any agreement between any New Hertz Holdings
Employee, HERC Holdings Employee, or Former Employee, and a member of the Hertz
Group or the HERC Holdings Group, which provides for an expatriate (including
any international assignee) contract or arrangement (including agreements and
obligations regarding repatriation, relocation, equalization of taxes (including
tax filings and obligations for years prior to the Distribution Date) and living
standards in the host country).

 

“Former Old Hertz Holdings Non-Employee Director” means any individual who
served as a non-employee member of the Old Hertz Holdings Board prior to the
Distribution, but who is neither a HERC Holdings Non-Employee Director nor a New
Hertz Holdings Non-Employee Director.

 

“HERC Holdings Awards” means (i) Adjusted HERC Holdings RSUs, (ii) Adjusted HERC
Holdings PSUs, (iii) Adjusted HERC Holdings Options, and (iv) Adjusted HERC
Holdings Phantom Shares, collectively provided through the Old Hertz Holdings
Equity Plans in accordance with Article IV.

 

“HERC Holdings Benefit Plan” means (i) any Benefit Plan sponsored or maintained
by one or more members of the HERC Holdings Group immediately prior to the
Distribution Date, (ii) the HERC Holdings Spinoff Plans, (iii) the HERC Holdings
Retained Plans, and (iv) the HERC Holdings EICP.

 

“HERC Holdings Board” means the board of directors of HERC Holdings.

 

“HERC Holdings EICP” means The Hertz Corporation 2016 Executive Incentive
Compensation Plan (HERC Component).

 

“HERC Holdings Employee” means an individual who (i) is listed on Schedule
1.01(a), or (ii) to the extent not listed on either Schedule 1.01(a) or Schedule
1.01(b), is employed by HERC or any of its Subsidiaries immediately prior to the
Distribution.  For avoidance of doubt, the reference to “HERC or any of its
Subsidiaries” in the prior sentence shall not include any entity who is a member
of the Hertz Group immediately after the Distribution.

 

“HERC Holdings Non-Employee Director” means any individual who shall be a
non-employee member of the HERC Holdings Board immediately after the
Distribution.

 

2

--------------------------------------------------------------------------------


 

“HERC Holdings Price Ratio” means the quotient obtained by dividing the HERC
Holdings Stock Value by the Old Hertz Holdings Stock Value.

 

“HERC Holdings Retained Plans” means the HERC Holdings Retained Welfare Plans
and the HERC Holdings Retained Savings Plan.

 

“HERC Holdings Share” means a share of HERC Holdings Common Stock.

 

“HERC Holdings Share Ratio” means the quotient obtained by dividing the Old
Hertz Holdings Stock Value by the HERC Holdings Stock Value.

 

“HERC Holdings Spinoff Plans” means the (i) HERC Holdings Spinoff Welfare Plans,
(ii) HERC Holdings Spinoff Savings Plan, (iii) HERC Holdings Spinoff Pension
Plan, (iv) HERC Holdings Spinoff SISP, and (v) HERC Holdings Spinoff
Non-Qualified Pension Plans.

 

“HERC Holdings Stock Value” means the closing price per share of HERC Holdings
Shares on the New York Stock Exchange for the first Trading Day immediately
following the Distribution Date.

 

“Hertz BEP” means The Hertz Corporation Benefit Equalization Plan, as amended.

 

“Hertz EICP” means The Hertz Corporation 2016 Executive Incentive Compensation
Plan.

 

“Hertz Non-Qualified Pension Plans” means the (i) Hertz BEP, (ii) Hertz SERP,
and (iii) Hertz SERP II.

 

“Hertz Non-Qualified Retirement Plans” means the (i) Hertz Non-Qualified Pension
Plans, and (ii) Hertz SISP.

 

“Hertz Pension Plan” means The Hertz Corporation Account Balance Defined Benefit
Pension Plan, as amended.

 

“Hertz Savings Plan” means The Hertz Corporation Income Savings Plan, as
amended.

 

“Hertz SERP” means The Hertz Corporation Supplemental Retirement and Savings
Plan, as amended.

 

“Hertz SERP II” means The Hertz Corporation Supplemental Executive Retirement
Plan, as amended.

 

“Hertz SISP” means The Hertz Corporation Supplemental Income Savings Plan, as
amended.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations promulgated thereunder.

 

3

--------------------------------------------------------------------------------


 

“New Hertz Holdings Awards” means the (i) New Hertz Holdings Spin RSUs, (ii) New
Hertz Holdings Spin PSUs, (iii) New Hertz Holdings Spin Options, and (iv) New
Hertz Holdings Spin Phantom Shares, and any other awards to be granted under the
New Hertz Holdings Spinoff Equity Plan pursuant to Article IV.

 

“New Hertz Holdings Benefit Plan” means (i) any Benefit Plan sponsored or
maintained by one or more members of the Hertz Group immediately prior to the
Distribution Date, and (ii) the New Hertz Holdings Spinoff Plans.

 

“New Hertz Holdings Board” means the board of directors of New Hertz Holdings.

 

“New Hertz Holdings Employee” means an individual who (i) is listed on Schedule
1.01(b), or (ii) to the extent not listed on either Schedule 1.01(a) or Schedule
1.01(b), is employed by Hertz or any of its Subsidiaries immediately prior to
the Distribution.  For avoidance of doubt, the reference to “Hertz or any of its
Subsidiaries” in the prior sentence shall not include any entity who is a member
of the HERC Holdings Group immediately after the Distribution.

 

“New Hertz Holdings Non-Employee Director” means any individual who shall be a
non-employee member of the New Hertz Holdings Board immediately after the
Distribution Date.

 

“New Hertz Holdings Price Ratio” means the quotient obtained by dividing New
Hertz Holdings Stock Value by the Old Hertz Holdings Stock Value.

 

“New Hertz Holdings Shares” means, following the Distribution, the common stock
of New Hertz Holdings.

 

“New Hertz Holdings Share Ratio” means the quotient obtained by dividing the Old
Hertz Holdings Stock Value by the New Hertz Holdings Stock Value.

 

“New Hertz Holdings Spin Options” means any stock options granted pursuant to
the New Hertz Holdings Spinoff Equity Plan in accordance with
Section 4.01(c)(ii).

 

“New Hertz Holdings Spin Phantom Share” means any Phantom Shares granted
pursuant to the New Hertz Holdings Spinoff Equity Plan in accordance with
Section 4.03(d)(ii).

 

“New Hertz Holdings Spin PSU” means any PSUs granted pursuant to the New Hertz
Holdings Spinoff Equity Plan in accordance with Section 4.03(b)(ii).

 

“New Hertz Holdings Spin RSU” means any RSUs granted pursuant to the New Hertz
Holdings Spinoff Equity Plan in accordance with Section 4.03(a)(ii).

 

“New Hertz Holdings Spinoff Plans” means the (i) New Hertz Holdings Spinoff
ESPP, (ii) New Hertz Holdings Spinoff Equity Plan, and (iii) New Hertz Holdings
Spinoff SEBP.

 

4

--------------------------------------------------------------------------------


 

“New Hertz Holdings Stock Value” means the closing price per share of New Hertz
Holdings Shares on the New York Stock Exchange for the first Trading Day
immediately following the Distribution Date.

 

“New Hertz Holdings Welfare Plan” means any Welfare Plan sponsored or maintained
by one or more members of the Hertz Group as of immediately prior to the
Distribution.

 

“Old Hertz Holdings Board” means the board of directors of Old Hertz Holdings.

 

“Old Hertz Holdings Equity Awards” means any equity awards granted pursuant to
the Old Hertz Holdings Equity Plans.

 

“Old Hertz Holdings Equity Plans” means the Hertz Global Holdings, Inc. 2008
Omnibus Incentive Plan (which shall be known as the Herc Holdings Inc. 2008
Omnibus Incentive Plan on and after the Distribution), the Hertz Global
Holdings, Inc. Stock Incentive Plan (which shall be known as the Herc Holdings
Inc. Stock Incentive Plan on and after the Distribution), the Hertz Global
Holdings, Inc. Director Stock Incentive Plan (which shall be known as the Herc
Holdings Inc. Director Stock Incentive Plan on and after the Distribution), and
any other stock-based plan identified by Old Hertz Holdings before the time of
the Distribution.

 

“Old Hertz Holdings ESPP” means The Hertz Global Holdings, Inc. Employee Stock
Purchase Plan (which shall be known as the Herc Holdings Inc. Employee Stock
Purchase Plan on and after the Distribution).

 

“Old Hertz Holdings Non-Employee Director” means any non-employee director of
Old Hertz Holdings immediately prior to the Distribution.

 

“Old Hertz Holdings Options” means any stock options granted pursuant to an Old
Hertz Holdings Equity Plan.

 

“Old Hertz Holdings Phantom Share” means any Phantom Share granted pursuant to
an Old Hertz Holdings Equity Plan.

 

“Old Hertz Holdings PSU” means any PSUs granted pursuant to an Old Hertz
Holdings Equity Plan.

 

“Old Hertz Holdings RSU” means any RSUs granted pursuant to an Old Hertz
Holdings Equity Plan.

 

“Old Hertz Holdings SEBP” means the Hertz Global Holdings, Inc. Senior Executive
Bonus Plan (which shall be known as the Herc Holdings Inc. Senior Executive
Bonus Plan on and after the Distribution).

 

“Old Hertz Holdings Severance Plan” means the Hertz Global Holdings, Inc.
Severance Plan for Senior Executives.

 

5

--------------------------------------------------------------------------------


 

“Old Hertz Holdings Shares” means, prior to the Distribution, the Common Stock
of Old Hertz Holdings.

 

“Old Hertz Holdings Stock Value” means the closing price per share of Old Hertz
Holdings Shares (based on “regular way” trading) on the New York Stock Exchange
for, if the Distribution Date is on a Trading Day, the Distribution Date or, if
the Distribution Date is not on a Trading Day, the last Trading Day immediately
prior to the Distribution Date.

 

“Phantom Share” means a right to receive (i) prior to the Distribution, a share
of Old Hertz Holdings Common Stock or (ii) after the Distribution, a share of
New Hertz Holdings Common Stock or HERC Holdings Common Stock, as applicable, in
the future.

 

“PSU” means a right to receive (i) prior to the Distribution, a share of Old
Hertz Holdings Common Stock or (ii) after the Distribution, a share of New Hertz
Holdings Common Stock or HERC Holdings Common Stock, as applicable, in each case
if specified performance goals are attained, and subject to applicable
restrictions and risk of forfeiture.

 

“RSU” means a right to receive (i) prior to the Distribution, a share of Old
Hertz Holdings Common Stock or (ii) after the Distribution, a share of New Hertz
Holdings Common Stock or HERC Holdings Common Stock, as applicable, subject to
applicable restrictions and risk of forfeiture.

 

“Trading Day” means any day on which the New York Stock Exchange is open for the
buying and selling of securities.

 

“Transferred HERC Holdings Individual Agreement” means each Employment Agreement
entered into with a HERC Holdings Employee or Former HERC Holdings Employee to
which New Hertz Holdings (or a member of the Hertz Group) is a party.

 

“Transferred New Hertz Holdings Individual Agreement” means each Employment
Agreement entered into with a New Hertz Holdings Employee or Former New Hertz
Holdings Employee to which Old Hertz Holdings (or a member of the HERC Holdings
Group) is a party.

 

“Welfare Plan” means, where applicable, a “welfare plan” (as defined in
Section 3(1) of ERISA) or a “cafeteria plan” under Section 125 of the Code, and
any benefits offered thereunder, and any other plan offering health benefits
(including medical, prescription drug, dental, vision, and mental health and
substance abuse), disability benefits, or life, accidental death and disability,
and business travel insurance, pre tax premium conversion benefits, dependent
care assistance programs, employee assistance programs, paid time off programs,
contribution funding toward a health savings account, flexible spending
accounts, tuition reimbursement or educational assistance programs, or cashable
credits, but excluding any severance plans.

 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, as
amended, and the regulations promulgated thereunder, and any applicable foreign,
state, provincial or local Law equivalent.

 

6

--------------------------------------------------------------------------------


 

“2016 Plan Year” means the fiscal year of a Welfare Plan beginning on July 1,
2016, and ending on June 30, 2017.

 

The following terms have the meanings set forth in the Sections set forth below:

 

Definition

 

Location

“Adjusted HERC Holdings Option”

 

4.03(c)(i)

“Adjusted HERC Holdings Phantom Share”

 

4.03(d)(i)

“Adjusted HERC Holdings PSU”

 

4.03(b)(i)

“Adjusted HERC Holdings RSU”

 

4.03(a)(i)

“Agreement”

 

Preamble

“Estimated Pension Plan Transfer Amount”

 

7.01(a)(i)

“Final Pension Plan Transfer Amount”

 

7.01(a)(ii)

“Force Majeure”

 

13.02

“Former Employees”

 

3.02(d)

“Former HERC Holdings Employees”

 

3.02(b)

“Former New Hertz Holdings Corporate Office Employee”

 

12.07(b)

“Former New Hertz Holdings Employees”

 

3.02(c)

“Future HERC Holdings LTD Employee”

 

5.01(d)(iv)

“HERC Holdings”

 

Preamble

“HERC Holdings Collective Bargaining Agreements”

 

2.06

“HERC Holdings Insured STD Employee”

 

5.01(d)(i)

“HERC Holdings LTD Employee”

 

5.01(d)(iii)

“HERC Holdings Multiemployer Plans”

 

7.04(a)

“HERC Holdings Retained Savings Plan”

 

6.02

“HERC Holdings Retained Welfare Plans”

 

5.02

“HERC Holdings Self-Insured STD Employee”

 

5.01(d)(ii)

“HERC Holdings Spinoff Non-Qualified Pension Plan Participants”

 

8.02(a) 

“HERC Holdings Spinoff Non-Qualified Pension Plans”

 

8.02(a)

“HERC Holdings Spinoff Pension Plan”

 

7.01

“HERC Holdings Spinoff Pension Plan Beneficiaries”

 

7.01

“HERC Holdings Spinoff Savings Plan”

 

6.01

“HERC Holdings Spinoff Savings Plan Beneficiaries”

 

6.01(a)

“HERC Holdings Spinoff SISP”

 

8.01(a)

“HERC Holdings Spinoff SISP Participant”

 

8.01(a)

“HERC Holdings Spinoff Welfare Participants”

 

5.01(a)

“HERC Holdings Spinoff Welfare Plans”

 

5.01(a)

“Hertz Insured STD Plan”

 

5.01(d)(i)

“Hertz LTD Plan”

 

5.01(d)(iii)

“Hertz Savings Plan HERC Holdings Assets”

 

6.01(b)

“IRS”

 

6.01(d)

“New Hertz Holdings”

 

Preamble

“New Hertz Holdings Collective Bargaining Agreements”

 

2.06

“New Hertz Holdings Director Compensation Deferral Program”

 

8.04

“New Hertz Holdings Multiemployer Plans”

 

7.04(b)

“New Hertz Holdings Spinoff Equity Plan”

 

4.02

 

7

--------------------------------------------------------------------------------


 

“New Hertz Holdings Spinoff ESPP”

 

9.02

“New Hertz Holdings Spinoff SEBP”

 

11.02(a)

“Old Hertz Holdings Compensation Committee”

 

4.01(c)

“Old Hertz Holdings Director Compensation Deferral Program”

 

8.04

“Other Multiemployer Plan”

 

7.04(c)

“Party” or “Parties”

 

Preamble

“Pension Transfer”

 

7.01

“Providing Party”

 

2.02(b)

“Puerto Rico Pension Plan”

 

10.02

“Requesting Party”

 

2.02(b)

“Separation Agreement”

 

Preamble

“True-Up Amount”

 

7.01(a)(ii)

“Virgin Islands Pension Plan”

 

10.02

 

Article II

 

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 

Section 2.01          General Principles.

 

(a)           Acceptance and Assumption of New Hertz Holdings Liabilities. 
Except as otherwise specifically set forth in this Agreement, from and after the
Distribution Date, New Hertz Holdings or one of its Subsidiaries shall accept,
assume (or, as applicable, retain) and faithfully perform, discharge and fulfill
all of the following Liabilities of New Hertz Holdings, HERC Holdings or any of
their respective Affiliates in accordance with their respective terms (each of
which shall be considered a Hertz Liability), regardless of (i) when or where
such Liabilities arose or arise, (ii) where or against whom such Liabilities are
asserted or determined, (iii) whether arising from or alleged to arise from
negligence, gross negligence, recklessness, violation of law, willful
misconduct, bad faith, fraud or misrepresentation by any member of the Hertz
Group or the HERC Holdings Group, as the case may be, or any of their past or
present respective directors, officers, employees, or agents, (iv) which entity
is named in any action associated with any Liability, and (v) whether the facts
on which they are based occurred prior to, on or after the date hereof:

 

(i)            any and all wages, salaries, incentive compensation, equity
compensation, commissions, bonuses and any other employee compensation or
benefits (including, without limitation, any benefits under education
assistance, tuition reimbursement, or relocation programs), each as may be
modified by this Agreement, payable to or on behalf of any New Hertz Holdings
Employees and Former New Hertz Holdings Employees without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses or other employee compensation or benefits are or may have been awarded
or earned; and

 

(ii)           any and all Liabilities expressly assumed or retained by any
member of the Hertz Group pursuant to this Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)           Acceptance and Assumption of HERC Holdings Liabilities.  Except as
otherwise specifically set forth in this Agreement, from and after the
Distribution Date, HERC Holdings or one of its Subsidiaries shall accept, assume
(or, as applicable, retain) and faithfully perform, discharge and fulfill all of
the following Liabilities of New Hertz Holdings, HERC Holdings or any of their
respective Affiliates in accordance with their respective terms (each of which
shall be considered a HERC Holdings Liability), regardless of (i) when or where
such Liabilities arose or arise, (ii) where or against whom such Liabilities are
asserted or determined, (iii) whether arising from or alleged to arise from
negligence, gross negligence, recklessness, violation of law, willful
misconduct, bad faith, fraud or misrepresentation by any member of the Hertz
Group or the HERC Holdings Group, as the case may be, or any of their past or
present respective directors, officers, employees, or agents, (iv) which entity
is named in any action associated with any Liability, and (v) whether the facts
on which they are based occurred prior to, on or after the date hereof:

 

(i)            any and all wages, salaries, incentive compensation, equity
compensation, commissions, bonuses and any other employee compensation or
benefits (including, without limitation, any benefits under education
assistance, tuition reimbursement, or relocation programs), each as may be
modified by this Agreement, payable to or on behalf of any HERC Holdings
Employees and Former HERC Holdings Employees, without regard to when such wages,
salaries, incentive compensation, equity compensation, commissions, bonuses or
other employee compensation or benefits are or may have been awarded or earned;
and

 

(ii)           any and all Liabilities expressly assumed or retained by any
member of the HERC Holdings Group pursuant to this Agreement.

 

(c)           Unaddressed Liabilities.  To the extent that the Parties agree
this Agreement does not address particular Liabilities under any Benefit Plan
and the Parties later determine that they should be allocated in connection with
the Distribution, the Parties shall agree in good faith on the allocation,
taking into account the handling of comparable Liabilities under this Agreement.

 

Section 2.02          Service Credit.

 

(a)           Service for Eligibility, Vesting and Benefit Purposes.

 

(i)            Except as otherwise determined by New Hertz Holdings in its
discretion, New Hertz Holdings shall cause each member of the Hertz Group to,
and shall cause the New Hertz Holdings Benefit Plans to, recognize each New
Hertz Holdings Employee’s full service with Old Hertz Holdings or any of its
Subsidiaries or its respective predecessor entities at or before the
Distribution Date, to the same extent that such service was credited by Old
Hertz Holdings and its Subsidiaries for similar purposes prior to the
Distribution as if such full service had been performed for a member of the
Hertz Group, for purposes of eligibility, vesting and determination of level of
benefits under any such New Hertz Holdings Benefit Plan.

 

(ii)           Except as otherwise determined by HERC Holdings in its
discretion, HERC Holdings shall cause each member of the HERC Holdings Group to,
and shall

 

9

--------------------------------------------------------------------------------


 

cause the HERC Holdings Benefit Plans to, recognize each HERC Holdings
Employee’s full service with Old Hertz Holdings or any of its Subsidiaries or
its respective predecessor entities at or before the Distribution Date, to the
same extent that such service was credited by Old Hertz Holdings and its
Subsidiaries for similar purposes prior to the Distribution as if such full
service had been performed for a member of the HERC Holdings Group, for purposes
of eligibility, vesting and determination of level of benefits under any such
HERC Holdings Benefit Plan.

 

(b)           Evidence of Prior Service.  Notwithstanding anything in this
Agreement to the contrary, but subject to applicable Law, upon reasonable
request by either Party (the “Requesting Party”), the other Party (the
“Providing Party”) will provide to the Requesting Party copies of any records
available to the Providing Party to document the service, plan participation and
membership of former employees of the Providing Party who are then employees of
the Requesting Party, and will cooperate with the Requesting Party to resolve
any discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
any such employee.

 

Section 2.03          Benefit Plans.

 

(a)           New Hertz Holdings Benefit Plans.

 

(i)            As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, New Hertz Holdings shall, or shall cause one or
more members of the Hertz Group to assume, adopt or maintain the New Hertz
Holdings Benefit Plans.

 

(ii)           Except as otherwise expressly provided for in this Agreement or
in a New Hertz Holdings Benefit Plan, effective as of the Distribution Date,
(a) each member of the HERC Holdings Group shall cease to be a participating
company or participating employer in any New Hertz Holdings Benefit Plan,
(b) each HERC Holdings Employee and Former HERC Holdings Employees shall cease
to participate in, be covered by, accrue benefits under, be eligible to
contribute to or have any rights under any New Hertz Holdings Benefit Plan, and
(c) New Hertz Holdings will be responsible for all Liabilities under the New
Hertz Holdings Benefit Plans.

 

(b)           HERC Holdings Benefit Plans.

 

(i)            As of the Distribution Date, except as otherwise expressly
provided for in this Agreement, HERC Holdings shall, or shall cause one or more
members of the HERC Holdings Group to assume, adopt or maintain the HERC
Holdings Benefit Plans.

 

(ii)           Except as otherwise expressly provided for in this Agreement or
in a HERC Holdings Benefit Plan, effective as of the Distribution Date, (a) each
member of the Hertz Group shall cease to be a participating company or
participating employer in any HERC Holdings Benefit Plan, (b) each New Hertz
Holdings Employee and Former New Hertz Holdings Employee shall cease to
participate in, be covered by, accrue benefits under, be eligible to contribute
to or have any rights under any HERC Holdings Benefit Plan, and (c) HERC
Holdings will be responsible for all Liabilities under the HERC Holdings Benefit
Plans.

 

10

--------------------------------------------------------------------------------


 

(c)           Information and Operation.  Except as otherwise expressly provided
for in this Agreement, each Party shall, and shall cause the applicable members
of its Group to, provide the other Party with information describing a Benefit
Plan election made by a New Hertz Holdings Employee, HERC Holdings Employee, or
Former Employee, as applicable, that may have application to the Requesting
Party’s Benefit Plan from and after the Distribution Date, and each Party shall
use its commercially reasonable efforts to administer its Benefit Plans using
those elections (except as otherwise determined by New Hertz Holdings, in its
sole discretion, with respect to the New Hertz Holdings Benefit Plans, and HERC
Holdings, in its sole discretion, with respect to the HERC Holdings Benefit
Plans).  Each Party shall, subject to applicable Law, upon reasonable request,
provide the other Party and the other Party’s respective Affiliates, agents, and
vendors all information (including, without limitation, the elections described
in the preceding sentence) reasonably necessary to the other Party’s operation
or administration of its Benefit Plans.

 

(d)           No Duplication or Acceleration of Benefits.  Notwithstanding
anything to the contrary in this Agreement, the Separation Agreement or any
Ancillary Agreement, (i) no participant in any New Hertz Holdings Benefit Plan
shall receive service credit or benefits to the extent that receipt of such
service credit or benefits would result in duplication of benefits provided to
such participant by the corresponding HERC Holdings Benefit Plan or any other
plan, program or arrangement sponsored or maintained by HERC Holdings or any
other member of the HERC Holdings Group, and (ii) no participant in any HERC
Holdings Benefit Plan shall receive service credit or benefits to the extent
that receipt of such service credit or benefits would result in duplication of
benefits provided to such participant by the corresponding New Hertz Holdings
Benefit Plan or any other plan, program or arrangement sponsored or maintained
by New Hertz Holdings or any other member of the Hertz Group. Furthermore,
unless expressly provided for in this Agreement, the Separation Agreement or in
any Ancillary Agreement or required by applicable Law, no provision in this
Agreement shall be construed to create any right to accelerate vesting or
entitlements under any Benefit Plans sponsored or maintained by New Hertz
Holdings, any member of the Hertz Group, HERC Holdings or any member of the HERC
Holdings Group on the part of any New Hertz Holdings Employee, HERC Holdings
Employee or Former Employee.

 

(e)           No Expansion of Participation.  Unless otherwise expressly
provided in this Agreement, as otherwise determined or agreed to by New Hertz
Holdings and HERC Holdings, as required by applicable Law, or as explicitly set
forth in (i) a New Hertz Holdings Benefit Plan, a New Hertz Holdings Employee or
Former New Hertz Holdings Employee shall be entitled to participate in a New
Hertz Holdings Benefit Plan at the Distribution Date only to the extent that
such New Hertz Holdings Employee or Former New Hertz Holdings Employee was
entitled to participate in the corresponding Benefit Plan as in effect
immediately prior to the Distribution Date, or (ii) a HERC Holdings Benefit
Plan, a HERC Holdings Employee or Former HERC Holdings Employee shall be
entitled to participate in a HERC Holdings Benefit Plan at the Distribution Date
only to the extent that such HERC Holdings Employee or Former HERC Holdings
Employee was entitled to participate in the corresponding Benefit Plan as in
effect immediately prior to the Distribution Date; it being understood that this
Agreement does not expand the number of New Hertz Holdings Employees, HERC
Holdings Employees, or Former Employees entitled to participate in any New Hertz
Holdings Benefit Plan or HERC Holdings

 

11

--------------------------------------------------------------------------------


 

Benefit Plan, as applicable, or the participation rights therein that they had
prior to the Distribution Date.

 

(f)            Transition Services.  The Parties acknowledge that the Hertz
Group or the HERC Holdings Group may provide administrative services for certain
of the other Party’s Benefit Plans for a transitional period under the terms of
the Transition Services Agreement.  The Parties agree to enter into a business
associate agreement in connection with such Transition Services Agreement (if
required by HIPAA or other applicable health information privacy Laws).

 

(g)           Beneficiaries.  References to New Hertz Holdings Employees, HERC
Holdings Employees, Former Employees, New Hertz Holdings Non-Employee Directors,
HERC Holdings Non-Employee Directors and Old Hertz Holdings Non-Employee
Directors shall be deemed also to refer to their beneficiaries, dependents,
survivors and alternate payees, as applicable.

 

Section 2.04          New Hertz Holdings Individual Agreements.

 

(a)           General Principle.  Subject to the other provisions of
Section 2.04 and 2.05, effective as of the Distribution, New Hertz Holdings
shall, or shall cause one or more members of the Hertz Group to perform,
discharge and fulfill all Employment Agreements relating to any New Hertz
Holdings Employees or Former New Hertz Holdings Employees.

 

(b)           Assignment to New Hertz Holdings.  Old Hertz Holdings hereby
assigns, and shall cause each other applicable member of the HERC Holdings Group
to assign, to New Hertz Holdings or another member of the Hertz Group, as
designated by New Hertz Holdings, all Transferred New Hertz Holdings Individual
Agreements (and any corporate owned life insurance policy underlying any such
agreement), with such assignment to be effective as of or prior to the
Distribution Date; provided, however, that to the extent that assignment of any
such Transferred New Hertz Holdings Individual Agreement is not permitted by the
terms of such agreement or by applicable Law, effective as of the Distribution
Date, each member of the Hertz Group shall be considered to be a successor to
Old Hertz Holdings and/or the applicable member(s) of the HERC Holdings Group
for purposes of, and a third-party beneficiary with respect to, such Transferred
New Hertz Holdings Individual Agreement, such that the applicable members of the
Hertz Group shall enjoy all of the rights and benefits under such agreement
(including rights and benefits as a third-party beneficiary) with respect to the
business operations of the Hertz Group.

 

(c)           Assumption by New Hertz Holdings.  From and after the Distribution
Date, New Hertz Holdings shall accept, assume and faithfully perform, discharge
and fulfill the Transferred New Hertz Holdings Individual Agreements.

 

Section 2.05          HERC Holdings Individual Agreements.

 

(a)           General Principle.  Subject to the other provisions of
Section 2.04 and 2.05, effective as of the Distribution, HERC Holdings shall, or
shall cause one or more members of the HERC Holdings Group to perform, discharge
and fulfill all Employment Agreements relating to any HERC Holdings Employees or
Former HERC Holdings Employees.

 

(b)           Assignment to HERC Holdings.  New Hertz Holdings hereby assigns,
and shall cause each other applicable member of the Hertz Group to assign, to
HERC Holdings or another

 

12

--------------------------------------------------------------------------------


 

member of the HERC Holdings Group, as designated by HERC Holdings, all
Transferred HERC Holdings Individual Agreements (and any corporate owned life
insurance policy underlying any such agreement), with such assignment to be
effective as of or prior the Distribution Date; provided, however, that to the
extent that assignment of any such Transferred HERC Holdings Individual
Agreement is not permitted by the terms of such agreement or by applicable Law,
effective as of the Distribution Date, each member of the HERC Holdings Group
shall be considered to be a successor to New Hertz Holdings and/or the
applicable member(s) of the Hertz Group for purposes of, and a third-party
beneficiary with respect to, such Transferred HERC Holdings Individual
Agreement, such that the applicable members of the HERC Holdings Group shall
enjoy all of the rights and benefits under such agreement (including rights and
benefits as a third-party beneficiary) with respect to the business operations
of the HERC Holdings Group.

 

(c)           Assumption by HERC Holdings.  From and after the Distribution
Date, HERC Holdings shall accept, assume and faithfully perform, discharge and
fulfill the Transferred HERC Holdings Individual Agreements.

 

Section 2.06          Collective Bargaining Agreements.  Effective as of the
Distribution Date, (a) New Hertz Holdings or a member of the Hertz Group will
retain or assume each collective bargaining agreement then in effect covering
New Hertz Holdings Employees and Former New Hertz Holdings Employees (the “New
Hertz Holdings Collective Bargaining Agreements”), including any obligations
thereunder requiring contributions to any multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA, and (b) HERC Holdings or a member of the HERC
Holdings Group will retain or assume each collective bargaining agreement then
in effect covering HERC Holdings Employees and Former HERC Holdings Employees
(the “HERC Holdings Collective Bargaining Agreements”), including any
obligations thereunder requiring contributions to any multiemployer plan within
the meaning of Section 4001(a)(3) of ERISA.

 

Article III

 

EMPLOYEES

 

Section 3.01          Active Employees.

 

(a)           Hertz Group.  Except as otherwise set forth in this Agreement or
as otherwise agreed to by the Parties, effective not later than immediately
prior to the Distribution, New Hertz Holdings or a member of the Hertz Group
shall have taken such actions as are necessary to ensure that each New Hertz
Holdings Employee is employed by a member of the Hertz Group. Each of the
Parties agrees to take any action or to execute, and to seek to have the
applicable employees execute, such documentation, if any, as may be necessary to
reflect such assignments and transfers.

 

(b)           HERC Holdings Group.  Except as otherwise set forth in this
Agreement or as otherwise agreed to by the Parties, effective not later than
immediately prior to the Distribution, HERC Holdings or a member of the HERC
Holdings Group shall have taken such actions as are necessary to ensure that
each HERC Holdings Employee is employed by a member of the HERC Holdings Group. 
Each of the Parties agrees to take any action or to execute, and to seek to have

 

13

--------------------------------------------------------------------------------


 

the applicable employees execute, such documentation, if any, as may be
necessary to reflect such assignments and transfers.

 

(c)           At Will Employment.  Notwithstanding the above or any other
provision of this Agreement, nothing in this Agreement shall create any
obligation on the part of any member of the Hertz Group or the HERC Holdings
Group to continue the employment of any employee for any period of time
following the Distribution or to change the employment status of any employee
from “at will,” to the extent such employee is an “at will” employee under
applicable Law.

 

(d)           No Severance.  Except as provided under applicable Law, the
Distribution and the assignment, transfer or continuation of the employment of
employees in connection therewith shall not be deemed a severance or termination
of employment of any employee for purposes of any plan, policy, practice or
arrangement of any member of the Hertz Group or the HERC Holdings Group.

 

(e)           Payroll and Related Taxes.  Each of New Hertz Holdings and HERC
Holdings shall, and shall cause each of its Subsidiaries, to (i) satisfy all
payroll obligations, tax withholding and reporting obligations, and (ii) furnish
a Form W-2 or similar earnings statement, with respect to any current or former
employee, to the extent (and for such period) that any current or former
employee was employed by the Party at any time during the tax year during which
the Distribution occurs.  New Hertz Holdings will, to the extent provided in the
Transition Services Agreement, provide payroll, tax withholding and reporting
services in accordance with the terms of the Transition Services Agreement.

 

Section 3.02          Former Employees.

 

(a)           General Principle.  Except as otherwise provided in this
Agreement, each former employee of the Hertz Group or the HERC Holdings Group as
of the time of the Distribution will be considered a former employee of the
business as to which his or her duties were primarily related as of the last day
of his or her employment.

 

(b)           Former HERC Holdings Employees.  Former employees of the HERC
Holdings Group as of the time of the Distribution shall be deemed to include all
former employees who (i) are listed on Schedule 3.02(b), and (ii) to the extent
not listed on either Schedule 3.02(b) or Schedule 3.02(c), had employment duties
primarily related to the Equipment Rental Business as of their last day of
employment with New Hertz Holdings, HERC Holdings or their respective
Affiliates, as applicable (collectively, the “Former HERC Holdings Employees”).

 

(c)           Former New Hertz Holdings Employees.  Former employees of the
Hertz Group as of the time of the Distribution shall be deemed to include all
former employees who (i) are listed on Schedule 3.02(c), and (ii) to the extent
not listed on either Schedule 3.02(b) or Schedule 3.02(c), had employment duties
primarily related to the Car Rental Business as of their last day of employment
with New Hertz Holdings, HERC Holdings or their respective Affiliates, as
applicable (collectively, the “Former New Hertz Holdings Employees”).  For
avoidance of doubt, to the extent a former employee is not listed on either
Schedule 3.02(b) or Schedule 3.02(c), and such individual had, as of their last
day of employment with New Hertz Holdings,

 

14

--------------------------------------------------------------------------------


 

HERC Holdings or their respective Affiliates, as applicable, corporate office
employment duties that related to both the Car Rental Business and the Equipment
Rental Business, then such former employee shall be a Former New Hertz Holdings
Employee.

 

(d)           Former Employees.  Former New Hertz Holdings Employees and Former
HERC Holdings Employees are collectively referred to as “Former Employees”.

 

Section 3.03          Employment Law Obligations.

 

(a)           General Obligations.  From and after the Distribution, (i) the
members of the Hertz Group shall be responsible for adopting and maintaining any
policies or practices, and for all other actions and inactions, necessary to
comply with employment related laws and requirements relating to the employment
of the New Hertz Holdings Employees and the treatment of the Former New Hertz
Holdings Employees, and (ii) the members of the HERC Holdings Group shall be
responsible for adopting and maintaining any policies or practices, and for all
other actions and inactions, necessary to comply with employment related laws
and requirements relating to the employment of the HERC Holdings Employees and
the treatment of the Former HERC Holdings Employees.

 

(b)           WARN Obligations.  The Parties anticipate and expect that neither
the Distribution nor the assignment of, transfer of, or any other action
concerning, the employment of any employee will result in a loss of employment
within the meaning of WARN.  Without limiting the scope of the foregoing, after
the Distribution, (i) the members of the Hertz Group shall be responsible for
providing any necessary WARN notice and satisfying WARN obligations with respect
to any termination of employment of any New Hertz Holdings Employee that occurs
after the Distribution, and (ii) the members of the HERC Holdings Group shall be
responsible for providing any necessary WARN notice and satisfying WARN
obligations with respect to any termination of employment of any HERC Holdings
Employee that occurs after the Distribution.

 

(c)           Allocation of Employment Liabilities.  Except as otherwise
provided in Section 12.07 or as otherwise specifically provided in this
Agreement, (i) the members of the Hertz Group shall be solely liable for, and no
member of the HERC Holdings Group shall have any obligation or Liability with
respect to, any employment-related claims and Liabilities regarding New Hertz
Holdings Employees and Former New Hertz Holdings Employees relating to, arising
out of, or resulting from the prospective employment or service, actual
employment or service and/or termination of employment or service, in any case,
of such individual(s) with New Hertz Holdings, HERC Holdings or any of their
respective Affiliates, whether the basis for such claims arose before, as of or
after the Distribution Date, and (ii) the members of the HERC Holdings Group
shall be solely liable for, and no member of the Hertz Group shall have any
obligation or Liability with respect to, any employment-related claims and
Liabilities regarding HERC Holdings Employees and Former HERC Holdings Employees
relating to, arising out of, or resulting from the prospective employment or
service, actual employment or service and/or termination of employment or
service, in any case, of such individual(s) with New Hertz Holdings, HERC
Holdings or any of their respective Affiliates, whether the basis for such
claims arose before, as of, or after the Distribution Date.

 

15

--------------------------------------------------------------------------------


 

Section 3.04          Employee Records.

 

(a)           Sharing of Records.  To the extent consistent with applicable
privacy protection laws or regulations, each Party shall use its best efforts to
provide the other Parties with such Employee Records and information as may be
necessary or appropriate for such other Party to carry out its obligations under
applicable Law, this Agreement, the Separation Agreement or the Transition
Services Agreement, or for the purposes of administering its Benefit Plans and
policies.  Subject to applicable Law, all information and Employee Records
regarding employment and personnel matters of (i) New Hertz Holdings Employees
and Former New Hertz Holdings Employees shall be accessed, retained, held, used,
copied and transmitted after the Distribution by New Hertz Holdings in
accordance with all laws and policies relating to the collection, storage,
retention, use, transmittal, disclosure and destruction of such records and
(ii) HERC Holdings Employees and Former HERC Holdings Employees shall be
accessed, retained, held, used, copied and transmitted after the Distribution by
HERC Holdings in accordance with all laws and policies relating to the
collection, storage, retention, use, transmittal, disclosure and destruction of
such records.  Subject to the Transition Services Agreement, the Parties shall
reimburse each other for any reasonable costs incurred in copying or
transmitting any records requested pursuant to this Section 3.04.

 

(b)           Access to Records.  Notwithstanding anything in this Agreement to
the contrary, New Hertz Holdings shall be entitled to reasonable access to those
Employee Records retained by HERC Holdings necessary for New Hertz Holdings’
continued administration of any plans or programs (or as otherwise required by
applicable Law) on behalf of employees after the Distribution, and HERC Holdings
shall be entitled to reasonable access to those Employee Records retained by New
Hertz Holdings necessary for HERC Holding’s continued administration of any
plans or programs (or as otherwise required by applicable Law) on behalf of
employees after the Distribution, provided that, in each case, such access shall
be limited to individuals who have a job related need to access such Employee
Records.  New Hertz Holdings shall be entitled to retain copies of all
restrictive covenant agreements with any HERC Holdings Employee or Former HERC
Holdings Employee in which New Hertz Holdings has a valid business interest. 
HERC Holdings shall be entitled to retain copies of all restrictive covenant
agreements with any New Hertz Holdings Employee or Former New Hertz Holdings
Employee in which HERC Holdings has a valid business interest.

 

(c)           Maintenance of Employee Records.  With respect to retaining,
destroying, transferring, sharing, copying and permitting access to all such
information, New Hertz Holdings and HERC Holdings shall each comply with all
applicable Laws, regulations and internal policies, and each Party shall
indemnify and hold harmless the other Party from and against any and all
liability, claims, actions, and damages that arise from a failure (by the
indemnifying party or its agents) to so comply with all applicable Laws,
regulations and internal policies applicable to such information.

 

(d)           No Access to Computer Systems.  Except as set forth in the
Separation Agreement or the Transition Services Agreement, no provision of this
Agreement shall give either Party direct access to the computer systems of the
other Party, unless specifically permitted by the owner of such systems.

 

16

--------------------------------------------------------------------------------


 

(e)           Relation to Separation Agreement.  The provisions of this
Section 3.04 shall be in addition to, and not in derogation of, the provisions
of the Separation Agreement governing Confidential Information and access to and
use of employees, information and records.

 

(f)            Confidentiality.  Except as otherwise set forth in this
Agreement, all Employee Records and data relating to employees shall, in each
case, be subject to the confidentiality provisions of the Separation Agreement.

 

(g)           Cooperation.  Each member of the Hertz Group and HERC Holdings
Group shall use commercially reasonable efforts to share, retain and maintain
data and Employee Records that are necessary or appropriate to further the
purposes of this Section 3.04 and for each other to administer their respective
Benefit Plans to the extent consistent with this Agreement and applicable Law. 
Except as provided under the Transition Services Agreement, neither New Hertz
Holdings nor HERC Holdings shall charge the other any fee for such cooperation. 
The Parties agree to cooperate as long as is reasonably necessary to further the
purposes of this Section 3.04.

 

Section 3.05          No-Hire and Non-Solicitation.  Each Party agrees that, for
a period of twelve (12) months from the Distribution, such Party shall not hire
or solicit for employment any individual who is an employee of the other Party
or any member of the other Party’s Group; provided, however, that, nothing in
this Section 3.05 shall be construed to (i) prohibit the hiring by either Party
of any employee of the other Party or any member of the other Party’s Group who
initiated contact for the purpose of seeking employment without prior contact
initiated by any employee or agent of the hiring Party, or (ii) prohibit the
hiring of any person who applied for employment with either Party in response to
any public advertising medium.  For the avoidance of doubt, the restrictions
under this Section 3.05 shall not apply to Former Employees whose most recent
employment with New Hertz Holdings, HERC Holdings or their respective Affiliates
was terminated prior to the Distribution.

 

Article IV

 

EQUITY AWARDS

 

Section 4.01          General Principles.

 

(a)           New Hertz Holdings and HERC Holdings shall take any and all
reasonable actions as shall be necessary and appropriate to further the
provisions of this Article IV, including, to the extent practicable, providing
written notice or similar communication to each individual who holds one or more
awards granted under the Old Hertz Holdings Equity Plans informing such
individual of (i) the actions contemplated by this Article IV with respect to
such awards and (ii) whether (and during what time period) any “blackout” period
shall be imposed upon holders of awards granted under the Old Hertz Holdings
Equity Plans during which time awards may not be exercised or settled, as the
case may be.

 

(b)           No award described in this Article IV, whether outstanding or to
be issued, adjusted, substituted, assumed, converted or cancelled by reason of
or in connection with the Distribution, shall be issued, adjusted, substituted,
assumed, converted or cancelled until in the

 

17

--------------------------------------------------------------------------------


 

judgment of the administrator of the applicable plan or program such action is
consistent with all applicable Laws, including federal securities Laws.  Any
period of exercisability will not be extended on account of a period during
which such an award is not exercisable pursuant to the preceding sentence.

 

(c)           Notwithstanding anything to the contrary in this Section 4.01, at
any time prior to the Distribution, the compensation committee of the Old Hertz
Holdings Board (the “Old Hertz Holdings Compensation Committee”) may provide for
different adjustments with respect to some or all Old Hertz Holdings Equity
Awards to the extent that the Old Hertz Holdings Compensation Committee deems
such adjustments necessary and appropriate.  Any adjustments made by the Old
Hertz Holdings Compensation Committee pursuant to the foregoing sentence shall
be effective immediately prior to the Distribution (or such other time
determined by the Old Hertz Holdings Compensation Committee), and shall be
deemed incorporated by reference herein as if fully set forth below and shall be
binding on the Parties and their respective Affiliates.

 

Section 4.02          Establishment of Equity Incentive Plans.  Prior to the
Distribution, (a) New Hertz Holdings shall establish an equity incentive plan
for the benefit of eligible New Hertz Holdings Employees and New Hertz Holdings
Non-Employee Directors that is substantially similar to the Old Hertz Holdings
Equity Plans (the “New Hertz Holdings Spinoff Equity Plan”) and (b) thereafter
and prior to the Distribution, Old Hertz Holdings, as the sole stockholder of
New Hertz Holdings, shall approve the New Hertz Holdings Spinoff Equity Plan.

 

Section 4.03          Treatment of Outstanding Equity Incentive Awards.

 

(a)           Old Hertz Holdings RSUs.

 

(i)            HERC Holdings Employees, Former HERC Holdings Employees, and HERC
Holdings Non-Employee Directors.  Each Old Hertz Holdings RSU that is
outstanding as of immediately prior to the Distribution and held by a HERC
Holdings Employee, a Former HERC Holdings Employee or a HERC Holdings
Non-Employee Director, shall be adjusted by multiplying the number of RSUs
subject to such Old Hertz Holdings RSU by the HERC Holdings Share Ratio (each
such adjusted Old Hertz Holdings RSU, an “Adjusted HERC Holdings RSU”).  If the
resulting product includes a fractional RSU, the number of RSUs subject to such
Adjusted HERC Holdings RSU shall be rounded down to the nearest whole RSU.  Each
Adjusted HERC Holdings RSU shall be subject to substantially the same terms and
conditions (including, as applicable, with respect to service vesting)
immediately after the Distribution as were applicable to the corresponding Old
Hertz Holdings RSU immediately prior to the Distribution (except as otherwise
provided herein).

 

(ii)           New Hertz Holdings Employees, Former New Hertz Holdings
Employees, and New Hertz Holdings Non-Employee Directors.  Each Old Hertz
Holdings RSU that is outstanding as of immediately prior to the Distribution and
held by a New Hertz Holdings Employee, a Former New Hertz Holdings Employee or a
New Hertz Holdings Non-Employee Director, shall be converted as of the
Distribution into an RSU of New Hertz Holdings (each such award, a “New Hertz
Holdings Spin RSU”), with the number of

 

18

--------------------------------------------------------------------------------


 

RSUs subject to each such New Hertz Holdings Spin RSU to be set at a number
equal to the product of (A) the number of RSUs subject to the corresponding Old
Hertz Holdings RSU immediately prior to the Distribution multiplied by (B) the
New Hertz Holdings Share Ratio, with any fractional RSU rounded down to the
nearest whole RSU.  Each New Hertz Holdings Spin RSU shall otherwise be subject
to substantially the same terms and conditions (including, as applicable, with
respect to service vesting) immediately after the Distribution as were
applicable to the corresponding Old Hertz Holdings RSU immediately prior to the
Distribution (except as otherwise provided herein).

 

(b)           Old Hertz Holdings PSUs.

 

(i)            HERC Holdings Employees and Former HERC Holdings Employees.  Each
Old Hertz Holdings PSU that is outstanding as of immediately prior to the
Distribution and held by a HERC Holdings Employee or a Former HERC Holdings
Employee shall be adjusted by multiplying the number of PSUs subject to such Old
Hertz Holdings PSU by the HERC Holdings Share Ratio (each such adjusted Old
Hertz Holdings PSU, an “Adjusted HERC Holdings PSU”).  If the resulting product
includes a fractional PSU, the number of PSUs subject to such Adjusted HERC
Holdings PSU shall be rounded down to the nearest whole PSU.  The performance
goals for such Adjusted HERC Holdings PSUs shall consist of the performance
goals applicable to the Old Hertz Holdings PSUs, as adjusted in the manner
established by the Old Hertz Holdings Compensation Committee and otherwise in
compliance with the Old Hertz Holdings Equity Plans and any applicable award
agreement.  Subject to the forgoing, each Adjusted HERC Holdings PSU shall be
subject to substantially the same terms and conditions (including, as
applicable, with respect to service vesting and performance vesting) immediately
after the Distribution as were applicable to the corresponding Old Hertz
Holdings PSU immediately prior to the Distribution (except as otherwise provided
herein).

 

(ii)           New Hertz Holdings Employees and Former New Hertz Holdings
Employees. Each Old Hertz Holdings PSU that is outstanding as of immediately
prior to the Distribution and held by a New Hertz Holdings Employee or a Former
New Hertz Holdings Employee shall be converted as of the Distribution into a PSU
of New Hertz Holdings (each such award, a “New Hertz Holdings Spin PSU”), with
the number of PSUs subject to each such New Hertz Holdings Spin PSU to be set at
a number equal to the product of (A) the number of PSUs subject to the
corresponding Old Hertz Holdings PSU immediately prior to the Distribution
multiplied by (B) the New Hertz Holdings Share Ratio, with any fractional PSU
rounded down to the nearest whole PSU.  The performance goals for such New Hertz
Holdings Spin PSUs shall consist of the performance goals applicable to the Old
Hertz Holdings PSUs, as adjusted in the manner established by the Old Hertz
Holdings Compensation Committee and otherwise in compliance with the Old Hertz
Holdings Equity Plans and any applicable award agreement.  Subject to the
foregoing, each New Hertz Holdings Spin PSU shall otherwise be subject to
substantially the same terms and conditions (including, as applicable, with
respect to service vesting and performance vesting) immediately after the
Distribution as were applicable to the corresponding Old Hertz Holdings PSU
immediately prior to the Distribution (except as otherwise provided herein).

 

19

--------------------------------------------------------------------------------


 

(c)           Old Hertz Holdings Options.

 

(i)            HERC Holdings Employees and Former HERC Holdings Employees.  Each
Old Hertz Holdings Option that is outstanding as of immediately prior to the
Distribution and held by a HERC Holdings Employee or a Former HERC Holdings
Employee shall remain an option to purchase HERC Holdings Shares (each such
option, an “Adjusted HERC Holdings Option”), with exercise price and the number
of HERC Holdings Shares subject to the Adjusted HERC Holdings Option adjusted as
follows:

 

(x)  the per-share exercise price of each such Adjusted HERC Holdings Option
shall be equal to the product of (A) the per-share exercise price of the
corresponding Old Hertz Holdings Option immediately prior to the Distribution
multiplied by (B) the HERC Holdings Price Ratio, rounded up to the nearest whole
cent; and

 

(y) the number of HERC Holdings Shares subject to each such Adjusted HERC
Holdings Option shall be equal to the product of (A) the number of Old Hertz
Holdings Shares subject to the corresponding Old Hertz Holdings Option
immediately prior to the Distribution multiplied by (B) the HERC Holdings Share
Ratio, with any fractional share rounded down to the nearest whole share.

 

The performance goals for any such Adjusted HERC Holdings Options that are
subject to performance goals shall consist of the performance goals applicable
to the Old Hertz Holdings Options, as adjusted in the manner established by the
Old Hertz Holdings Compensation Committee and otherwise in compliance with the
Old Hertz Holdings Equity Plans and any applicable award agreement.  Subject to
the foregoing, each Adjusted HERC Holdings Option shall otherwise be subject to
substantially the same terms and conditions (including, as applicable, with
respect to service vesting and option expiration) immediately after the
Distribution as were applicable to the corresponding Old Hertz Holdings Option
immediately prior to the Distribution (except as otherwise provided herein).

 

(ii)           New Hertz Holdings Employees and Former New Hertz Holdings
Employees.  Each Old Hertz Holdings Option that is outstanding as of immediately
prior to the Distribution and held by a New Hertz Holdings Employee, a Former
New Hertz Holdings Employee, a New Hertz Holdings Non-Employee Director, or a
Former Old Hertz Holdings Non-Employee Director shall be converted as of the
Distribution into an option to purchase New Hertz Holdings Shares (each such
option, a “New Hertz Holdings Spin Option”), with the exercise price and the
number of New Hertz Holdings Shares subject to the New Hertz Holdings Spin
Option adjusted as follows:

 

(x) the per-share exercise price of each such New Hertz Holdings Spin Option
shall be equal to the product of (A) the per-share exercise price of the
corresponding Old Hertz Holdings Option immediately prior to the Distribution
multiplied by (ii) the New Hertz Holdings Price Ratio, rounded up to the nearest
whole cent; and

 

20

--------------------------------------------------------------------------------


 

(y) the number of New Hertz Holdings Shares subject to each such New Hertz
Holdings Spin Option shall be equal to the product of (A) the number of Old
Hertz Holdings Shares subject to the corresponding Old Hertz Holdings Option
immediately prior to the Distribution multiplied by (B) the New Hertz Holdings
Share Ratio, with any fractional share rounded down to the nearest whole share.

 

The performance goals for any such New Hertz Holdings Spin Options that are
subject to performance goals shall consist of the performance goals applicable
to the Old Hertz Holdings Options, as adjusted in the manner established by the
Old Hertz Holdings Compensation Committee and otherwise in compliance with the
Old Hertz Holdings Equity Plan and any applicable award agreements.  Subject to
the foregoing, each New Hertz Holdings Spin Option shall otherwise be subject to
substantially the same terms and conditions (including, as applicable, with
respect to service vesting and option expiration) immediately after the
Distribution as were applicable to the corresponding Old Hertz Holdings Option
immediately prior to the Distribution (except as otherwise provided herein).

 

(d)           Old Hertz Holdings Phantom Shares Held By Non-Employee Directors.

 

(i)            Each Old Hertz Holdings Phantom Share that is outstanding as of
immediately prior to the Distribution and held by a HERC Holdings Non-Employee
Director, shall be adjusted by multiplying the number of Phantom Shares subject
to such Old Hertz Holdings Phantom Share by the HERC Holdings Share Ratio (each
such adjusted Old Hertz Holdings Phantom Share, an “Adjusted HERC Holdings
Phantom Share”).  If the resulting product includes a fractional Phantom Share,
the number of Phantom Shares subject to such Adjusted HERC Holdings Phantom
Share shall be rounded down to the nearest whole Phantom Share.  Each Adjusted
HERC Holdings Phantom Share shall be settled immediately after the Distribution
in accordance with its terms.

 

(ii)           Each Old Hertz Holdings Phantom Share that is outstanding as of
immediately prior to the Distribution and held by a New Hertz Holdings
Non-Employee Director, shall be converted as of the Distribution into a Phantom
Share of New Hertz Holdings (each such award, a “New Hertz Holdings Spin Phantom
Share”), with the number of Phantom Shares subject to each such New Hertz
Holdings Spin Phantom Share to be set at a number equal to the product of
(A) the number of Phantom Shares subject to the corresponding Old Hertz Holdings
Phantom Share immediately prior to the Distribution multiplied by (B) the New
Hertz Holdings Share Ratio, with any fractional Phantom Share rounded down to
the nearest whole Phantom Share.  Each New Hertz Holdings Spin Phantom Share
shall be settled immediately after the Distribution in accordance with its
terms.

 

(e)           Miscellaneous Award Terms.

 

(i)            For the avoidance of doubt, neither the Separation nor the
Distribution shall constitute a termination of employment (or service) for any
employee (or non-

 

21

--------------------------------------------------------------------------------


 

employee director) for purposes of any New Hertz Holdings Award or any HERC
Holdings Award.

 

(ii)           For any New Hertz Holdings Award granted under this Section 4.03,
and without limiting Sections 12.10 and 12.11, any reference to a “change in
control,” “change of control” or similar definition in an award agreement shall
refer to a “Change of Control” as set forth in the New Hertz Holdings Spinoff
Equity Plan (as such definition may be adjusted by the applicable award
agreement).

 

(iii)          Nothing in this Agreement shall be construed to limit the Old
Hertz Holdings Compensation Committee from equitably adjusting Old Hertz
Holdings Equity Awards pursuant to its powers under the Old Hertz Holdings
Equity Plans and applicable award agreements.

 

Section 4.04          Section 16(b) of the Exchange Act.  By approving the
adoption of this Agreement, the respective Boards of Directors of each of New
Hertz Holdings and HERC Holdings intend to exempt from the short-swing profit
recovery provisions of Section 16(b) of the Exchange Act, by reason of the
application of Rule 16b-3 thereunder, all acquisitions and dispositions of
equity incentive awards by directors and officers of each of New Hertz Holdings
and HERC Holdings, and the respective Boards of Directors of New Hertz Holdings
and HERC Holdings also intend expressly to approve, in respect of any
equity-based award, the use of any method for the payment of an exercise price
and the satisfaction of any applicable Tax withholding (specifically including
the actual or constructive tendering of shares in payment of an exercise price
and the withholding of option shares from delivery in satisfaction of applicable
Tax withholding requirements) to the extent such method is permitted under the
Old Hertz Holdings Equity Plans, New Hertz Holdings Spinoff Equity Plan and any
award agreements, as applicable.

 

Section 4.05          Liabilities for Settlement of Awards.  Except as provided
for pursuant to Section 4.07, from and after the Distribution (a) New Hertz
Holdings (or one or more members of the Hertz Group so designated) shall be
responsible for all Liabilities associated with New Hertz Holdings Awards,
including any option exercise, share delivery, registration or other obligations
related to the exercise, vesting or settlement of the New Hertz Holdings Awards
and (b) HERC Holdings shall be responsible for all Liabilities associated with
HERC Holdings Awards, including any option exercise, share delivery,
registration or other obligations related to the exercise, vesting or settlement
of the HERC Holdings Awards.

 

Section 4.06          Form S-8.  Prior to, upon or as soon as reasonably
practicable after the Distribution Date and subject to applicable Law, New Hertz
Holdings shall prepare and file with the U.S. Securities and Exchange Commission
one or more registration statements on Form S-8 (or another appropriate form)
registering under the Securities Act of 1933, as amended, the offering of a
number of shares of New Hertz Holdings Common Stock at a minimum equal to the
number of shares that are or may be subject to New Hertz Holdings Awards.  New
Hertz Holdings shall use commercially reasonable efforts to cause any such
registration statement to be kept effective (and the current status of the
prospectus or prospectuses required thereby to be maintained) as long as any New
Hertz Holdings Awards remain outstanding.

 

22

--------------------------------------------------------------------------------


 

Section 4.07          Tax Reporting and Withholding for Equity-Based Awards. 
The HERC Holdings Group will be responsible for all income, payroll, or other
tax reporting related to income of HERC Holdings Employees or Former HERC
Holdings Employees from equity-based awards, and New Hertz Holdings (or another
member of the Hertz Group) will be responsible for all income, payroll, or other
tax reporting related to income of New Hertz Holdings Employees or Former New
Hertz Holdings Employees from equity-based awards.  Similarly, the HERC Holdings
Group will be responsible for all income, payroll, or other tax reporting
related to income of HERC Holdings Non-Employee Directors from equity-based
awards, and New Hertz Holdings or another member of the Hertz Group will be
responsible for all income, payroll, or other tax reporting related to income of
New Hertz Holdings Non-Employee Directors from equity-based awards.  Further,
HERC Holdings (or another member of the HERC Holdings Group) shall be
responsible for remitting applicable tax withholdings for HERC Holdings
Employees and Former HERC Holdings Employees to each applicable taxing
authority, and New Hertz Holdings (or another member of the Hertz Group) shall
be responsible for remitting applicable tax withholdings for New Hertz Holdings
Employees and Former New Hertz Holdings Employees to each applicable taxing
authority.

 

Section 4.08          Cooperation.  Each of the Parties shall properly
administer (i) exercises of vested Adjusted HERC Holdings Options and New Hertz
Holdings Spin Options, (ii) the vesting and forfeiture of other unvested HERC
Holdings Awards and New Hertz Holdings Awards, and (iii) the withholding and
reporting requirements with respect to all awards.  Each of the Parties shall
cooperate with the other to unify and consolidate all indicative data and
payroll and employment information on regular timetables and to ensure that each
applicable Person’s data and records in respect of such awards are correct and
updated on a timely basis.  The foregoing shall include employment status and
information required for vesting and forfeiture of awards and tax
withholding/remittance, compliance with trading windows and compliance with the
requirements of the Exchange Act and other applicable Laws.

 

Section 4.09          Old Hertz Holdings Equity Awards in Certain Non-U.S.
Jurisdictions.  Notwithstanding the provisions of Section 4.03, the Parties may
mutually agree, in their sole discretion, not to adjust certain outstanding Old
Hertz Holdings Equity Awards held by non-U.S. award holders pursuant to the
provisions of Section 4.03, where those actions would create or trigger adverse
legal, accounting or tax consequences for Old Hertz Holdings, HERC Holdings, New
Hertz Holdings, and/or the affected non-U.S. award holders.  In such
circumstances, Old Hertz Holdings, HERC Holdings and/or New Hertz Holdings may
take any action necessary or advisable to prevent any such adverse legal,
accounting or tax consequences, including, but not limited to, agreeing that the
outstanding Old Hertz Holdings Equity Awards of the affected non-U.S. award
holders shall terminate in accordance with the terms of the Old Hertz Holdings
Equity Plans and the underlying award agreements, in which case New Hertz
Holdings, HERC Holdings or Old Hertz Holdings, as applicable, shall equitably
compensate the affected non-U.S. award holders in an alternate manner determined
by New Hertz Holdings, HERC Holdings, or Old Hertz Holdings, as applicable, in
its sole discretion, or apply an alternate adjustment method.  Where and to the
extent required by applicable Law or tax considerations outside the United
States, the adjustments described in this Section 4.09 shall be deemed to have
been effectuated immediately prior to the Distribution.

 

23

--------------------------------------------------------------------------------


 

Article V

 

CERTAIN U.S. WELFARE BENEFIT MATTERS

 

Section 5.01          Establishment of HERC Holdings Spinoff Welfare Plans.

 

(a)           On or prior to the first day of the 2016 Plan Year, and subject to
Sections 5.01(b) and 5.05, HERC Holdings shall, or shall cause another member of
the HERC Holdings Group to, establish and adopt Welfare Plans for the 2016 Plan
Year that will provide welfare benefits to each eligible HERC Holdings Employee
and Former HERC Holdings Employee who is, as of immediately prior to the first
day of the 2016 Plan Year, eligible for or a participant in any of the New Hertz
Holdings Welfare Plans (and their eligible spouses and dependents, as the case
may be) (the “HERC Holdings Spinoff Welfare Participants”) under terms and
conditions that are comparable to the New Hertz Holdings Welfare Plans (the
“HERC Holdings Spinoff Welfare Plans”).  Subject to any changes made by a HERC
Holdings Spinoff Welfare Participant during annual enrollment for the 2016 Plan
Year (or as otherwise permitted under the terms of the HERC Holdings Spinoff
Welfare Plans), coverage and benefits that were provided under the New Hertz
Holdings Welfare Plans shall then be provided to the HERC Holdings Spinoff
Welfare Participants on an uninterrupted basis under the newly established HERC
Holdings Spinoff Welfare Plans.  As of the first day of the 2016 Plan Year, the
HERC Holdings Spinoff Welfare Plans shall contain the terms and conditions set
by New Hertz Holdings for the HERC Holdings Spinoff Welfare Plans prior to the
2016 Plan Year.  HERC Holdings Spinoff Welfare Participants shall cease to be
eligible for coverage under the New Hertz Holdings Welfare Plans on and after
the first day of the 2016 Plan Year (unless specifically eligible to do so
pursuant to the terms of the New Hertz Holdings Welfare Plan, provided that such
eligibility shall cease no later than the Distribution).  For the avoidance of
doubt, HERC Holdings Employees and Former HERC Holdings Employees shall not
participate in any New Hertz Holdings Welfare Plans on and after the first day
of the 2016 Plan Year (unless specifically eligible to do so pursuant to the
terms of the New Hertz Holdings Welfare Plan, provided that such eligibility
shall cease no later than the Distribution), and New Hertz Holdings Employees
and Former New Hertz Holdings Employees shall not participate in any HERC
Holdings Spinoff Welfare Plans at any time (unless specifically eligible to do
so pursuant to the terms of the HERC Holdings Spinoff Welfare Plan, provided
that such eligibility shall cease no later than the Distribution).  From and
after the first day of the 2016 Plan Year, the HERC Holdings Group shall be
exclusively responsible for all obligations and Liabilities with respect to the
HERC Holdings Spinoff Welfare Plans and the Hertz Group shall be exclusively
responsible for all obligations and Liabilities with respect to the New Hertz
Holdings Welfare Plans.  For avoidance of doubt, this Section 5.01 shall be
construed and interpreted in the same manner whether the Distribution occurs
before, on or after the first day of the 2016 Plan Year; provided, further, that
in the event the Distribution occurs on or after the first day of the 2016 Plan
Year, references in this Section 5.01 to a “HERC Holdings Employee” or “Former
HERC Holdings Employee” shall mean, solely for the period of the 2016 Plan Year
prior to the Distribution and solely for the purpose of determining whether an
individual is a “HERC Holdings Spinoff Welfare Participant,” any individual who
is designated by Old Hertz Holdings as eligible for a HERC Holdings Spinoff
Welfare Plan.

 

24

--------------------------------------------------------------------------------


 

(b)           Nothing in this Section 5.01 shall prohibit New Hertz Holdings
from making coverage or benefit changes affecting the New Hertz Holdings Welfare
Plans or the HERC Holdings Spinoff Welfare Plans in connection with the
beginning of the 2016 Plan Year, as otherwise determined by New Hertz Holdings
prior to such date.

 

(c)           Except as otherwise specifically set forth in this Agreement, New
Hertz Holdings (or one or more members of the Hertz Group so designated) shall
retain Liability and responsibility in accordance with the applicable New Hertz
Holdings Welfare Plan for all reimbursement claims (such as medical and dental
claims) for expenses incurred and for all non-reimbursement claims (such as life
insurance claims) incurred by participants (and their dependents and
beneficiaries), including any HERC Holdings Spinoff Welfare Participants, under
such plans prior to the first day of the 2016 Plan Year; provided that HERC
Holdings or a member of the HERC Holdings Group shall reimburse New Hertz
Holdings or a member of the Hertz Group, within thirty (30) days of receipt of
reasonable verification from any member of the Hertz Group, to the extent of any
Liability incurred by New Hertz Holdings or a member of the Hertz Group with
respect to a HERC Holdings Employee or Former HERC Holdings Employee under a New
Hertz Holdings Welfare Plan prior to the first day of the 2016 Plan Year.  HERC
Holdings shall retain Liability and responsibility in accordance with the HERC
Holdings Spinoff Welfare Plans for all reimbursement claims (such as medical and
dental claims) for expenses incurred and for all non-reimbursement claims (such
as life insurance claims) incurred by participants (and their dependents and
beneficiaries), including HERC Holdings Employees and Former HERC Holdings
Employees (and their dependents and beneficiaries), under such plans for the
2016 Plan Year and after.  For purposes of this Section 5.01(c), a benefit claim
shall be deemed to be incurred when the event giving rise to the benefit under
the applicable Welfare Plan has occurred as set forth in the governing plan
documents, if it is clear based on the governing documents of both the New Hertz
Holdings Welfare Plan and the HERC Holdings Spinoff Welfare Plans which plan
should be responsible for the claim or, if not, as follows: (i) health, dental,
vision, employee assistance program, and prescription drug benefits (including
in respect of any hospital confinement), upon provision of such services,
materials or supplies; (ii) life, accidental death and dismemberment and
business travel accident insurance benefits, upon the death, or other event
giving rise to such benefits and (iii) with respect to short- and long-term
disability benefits, upon the date of an individual’s onset of disability
(subject to Section 5.01(d) below), as determined by the disability benefit
insurance carrier or claim administrator, giving rise to such claim or expense.

 

(d)           HERC Holdings Employees on Disability.

 

(i)            Any HERC Holdings Employee who is on short-term disability leave
and receiving insured short-term disability benefits under The Hertz Corporation
Short Term Disability Benefits Plan for Non-Exempt Employees (the “Hertz Insured
STD Plan”) immediately prior to the first day of the 2016 Plan Year (or who
incurs a disability prior to the first day of the 2016 Plan Year that thereafter
qualifies for insured short-term disability benefits under the Hertz Insured STD
Plan) (a “HERC Holdings Insured STD Employee”) shall receive or continue to
receive benefits under the Hertz Insured STD Plan on and after the first day of
the 2016 Plan Year in accordance with the provisions of the Hertz Insured STD
Plan.  HERC Holdings shall reimburse New Hertz Holdings for

 

25

--------------------------------------------------------------------------------


 

any ongoing costs associated therewith with respect to such HERC Holdings
Insured STD Employees.

 

(ii)           With respect to any HERC Holdings Employee who is eligible for
self-insured short-term disability benefits (salary continuation benefits)
immediately prior to the first day of the 2016 Plan Year (a “HERC Holdings
Self-Insured STD Employee”), HERC Holdings (or a member of the HERC Holdings
Group) will be responsible for continuing to provide such benefits under a HERC
Holdings Spinoff Welfare Plan.  Such benefits shall be determined in a manner
consistent with past practice.  For the avoidance of doubt, any HERC Holdings
Self-Insured STD Employees shall be transferred to, and shall receive any
short-term disability benefits (salary continuation benefits) to which such HERC
Holdings Self-Insured STD Employee is entitled, from HERC Holdings (or a member
of the HERC Holdings Group) and New Hertz Holdings shall have no Liability for
such benefits.

 

(iii)          Any HERC Holdings Employee or Former HERC Holdings Employee who
is on long-term disability leave and receiving insured long-term disability
benefits under the Hertz Custom Benefit Program (the “Hertz LTD Plan”)
immediately prior to the first day of the 2016 Plan Year (a “HERC Holdings LTD
Employee”) shall continue to receive benefits under the Hertz LTD Plan in
accordance with the provisions of the Hertz LTD Plan on and after the first day
of the 2016 Plan Year.  HERC Holdings shall reimburse New Hertz Holdings for any
ongoing costs associated therewith with respect to such HERC Holdings LTD
Employees.

 

(iv)          The Hertz LTD Plan shall remain responsible for long-term
disability benefits for any HERC Holdings Insured STD Employee or HERC Holdings
Self-Insured STD Employee who becomes eligible for long-term disability benefits
on or after the first day of the 2016 Plan Year, provided that the disability
relates to the same condition that began prior to the first day of the 2016 Plan
Year and for which short-term disability benefits were paid, and provided
further that the HERC Holdings Insured STD Employee or HERC Holdings
Self-Insured STD Employee meets the requirements for long-term disability
benefits under the Hertz LTD Plan (a “Future HERC Holdings LTD Employee”).

 

(v)           In no event will New Hertz Holdings be obligated to provide any
other employment-related benefits (including any Welfare Plan benefits) after
the Distribution Date to a HERC Holdings Insured STD Employee, a HERC Holdings
Self-Insured STD Employee, a HERC Holdings LTD Employee, or a Future HERC
Holdings LTD Employee.  Nothing herein shall require New Hertz Holdings or a
member of the Hertz Group to offer employment in the event a HERC Holdings
Insured STD Employee, a HERC Holdings Self-Insured STD Employee, a HERC Holdings
LTD Employee, or a Future HERC Holdings LTD Employee is released to return to
work.

 

(vi)          For avoidance of doubt, if any HERC Holdings Insured STD Employee,
HERC Holdings LTD Employee or Future HERC Holdings LTD Employee is released to
return to work or becomes no longer entitled to receive benefits under the Hertz
Insured STD Plan or the Hertz LTD Plan on or after the first day of the 2016
Plan Year, and

 

26

--------------------------------------------------------------------------------


 

provided that HERC Holdings is notified of such fact, any employment or return
to work obligations shall be the responsibility of HERC Holdings.

 

(e)           Benefit Elections and Designations.  As of the first day of the
2016 Plan Year, HERC Holdings shall cause the HERC Holdings Spinoff Welfare
Plans to recognize and give effect to all elections (including all coverage and
contribution elections) made or deemed to be made by each HERC Holdings Spinoff
Welfare Participant during annual enrollment for the 2016 Plan Year. 
Notwithstanding the foregoing, New Hertz Holdings shall transfer and HERC
Holdings shall recognize and give effect to beneficiary designations made by a
HERC Holdings Spinoff Welfare Participant, to the extent that such beneficiary
designations are (i) on file at the third party administrator of the New Hertz
Holdings Welfare Plans prior to the Distribution, or (ii) transferred by New
Hertz Holdings to HERC Holdings prior to the Distribution.  After the
Distribution, and subject to applicable law, New Hertz Holdings shall not be
required to maintain paper records of beneficiary designations made before the
Distribution by HERC Holdings Spinoff Welfare Plan Participants.

 

Section 5.02          HERC Holdings Retained Welfare Plans.  Prior to the
Distribution, HERC Holdings shall, or shall cause a member of the HERC Holdings
Group to retain, or to the extent necessary, assume sponsorship of the Welfare
Plans listed on Schedule 5.02 (the “HERC Holdings Retained Welfare Plans”). 
From and after the Distribution, the HERC Holdings Group shall be exclusively
responsible for all obligations and Liabilities with respect to the HERC
Holdings Retained Welfare Plans, whether accrued before, on or after the time at
the Distribution.

 

Section 5.03          Accrued Paid Time Off, Vacation and Sick Pay.

 

(a)           The HERC Holdings Group shall assume responsibility for accrued
vacation and sick pay and any other paid time off, without reduction,
attributable to HERC Holdings Employees and Former HERC Holdings Employees
(i.e., with respect to Former HERC Holdings Employees, for vacation, sick pay
and other paid time off that has been accrued but not cashed out) as of the time
of the Distribution.  The Hertz Group shall assume responsibility for accrued
vacation and sick pay and any other paid time off, without reduction,
attributable to New Hertz Holdings Employees and Former New Hertz Holdings
Employees (i.e., with respect to Former New Hertz Holdings Employees, for
vacation, sick pay and other paid time off that has been accrued but not cashed
out) as of the time of the Distribution.

 

(b)           The Distribution and the assignment, transfer, or continuation of
the employment of employees in connection therewith shall not be deemed to
entitle any employee to payment of any accrued but unused vacation, sick pay, or
other paid time off.

 

Section 5.04          COBRA.  HERC Holdings (or one or more members of the HERC
Holdings Group so designated) shall assume responsibility for compliance with
the health care continuation coverage requirements of COBRA with respect to
Former HERC Holdings Employees who, immediately prior to the first day of the
2016 Plan Year, were covered under a New Hertz Holdings Welfare Plan pursuant to
COBRA.  New Hertz Holdings shall maintain responsibility for compliance with the
health care continuation requirements of COBRA with respect to Former New Hertz
Holdings Employees who, immediately prior to the first day of the

 

27

--------------------------------------------------------------------------------


 

2016 Plan Year, were covered under a New Hertz Holdings Welfare Plan pursuant to
COBRA.  The Parties agree that neither the Distribution nor any transfers of
employment that occur in connection with and on or prior to the Distribution
shall constitute a COBRA qualifying event (as defined in Section 4980B of the
Code) for purposes of COBRA; provided, that, in all events, HERC Holdings shall
assume, or shall have caused the HERC Holdings Spinoff Welfare Plans or the HERC
Holdings Retained Welfare Plans to assume, responsibility for compliance with
the health care continuation coverage requirements of COBRA with respect to HERC
Holdings Employees who, on or after the first day of the 2016 Plan Year, incur a
qualifying event for purposes of COBRA.

 

Section 5.05          Third Party Vendors.  To the extent any New Hertz Holdings
Welfare Plan is administered by a third party vendor, New Hertz Holdings and
HERC Holdings will cooperate and use their commercially reasonable efforts to
“clone” any contract with such third party vendor for HERC Holdings or the
applicable member of the HERC Holdings Group and to maintain any pricing
discounts or other preferential terms for New Hertz Holdings, HERC Holdings and
members of their respective Groups, as applicable.  Neither party shall be
liable for failure to obtain such cloned contract, pricing discounts or other
preferential terms for HERC Holdings or any member of the HERC Holdings Group. 
Each Party shall be responsible for any additional premiums, charges or
administrative fees that such Party may incur pursuant to this Section 5.05.

 

Section 5.06          Severance.

 

(a)           General Principle.  New Hertz Holdings (or one or more members of
the Hertz Group so designated) shall retain responsibility and all Liabilities
for providing (or continuing to provide) any severance payments to New Hertz
Holdings Employees and Former New Hertz Holdings Employees on and after the time
of the Distribution, and neither HERC Holdings nor any member of the HERC
Holdings Group shall have any Liability with respect to such severance payments
with respect to Former New Hertz Holdings Employees.  HERC Holdings (or one or
more members of the HERC Holdings Group so designated) shall retain
responsibility and all Liabilities for providing (or continuing to provide) any
severance payments to HERC Holdings Employees and Former HERC Holdings Employees
on and after the time of the Distribution, and neither New Hertz Holdings nor
any member of the Hertz Group shall have any Liability with respect to such
severance payments with respect to Former HERC Holdings Employees.

 

(b)           Old Hertz Holdings Severance Plan.  Old Hertz Holdings hereby
assigns, and shall cause each other applicable member of the HERC Holdings Group
to assign, to New Hertz Holdings or another member of the Hertz Group, as
designated by New Hertz Holdings, the Old Hertz Holdings Severance Plan, with
such assignment to be effective as of the Distribution Date. From and after the
Distribution Date, New Hertz Holdings shall accept, assume and faithfully
perform, discharge and fulfill the obligations of such assumed plan.

 

Section 5.07          No Restrictions on Amendment or Termination.
Notwithstanding anything to the contrary in this Agreement, nothing shall
prohibit any member of the Hertz Group or the HERC Holdings Group from amending,
modifying or terminating any Welfare Plan, as applicable, in accordance with the
terms of such plan.

 

28

--------------------------------------------------------------------------------


 

Section 5.08          Multiemployer Health Plans. On and after the Distribution,
(a) New Hertz Holdings shall be exclusively responsible for any contributions to
a multiemployer welfare plan pursuant to a New Hertz Holdings Collective
Bargaining Agreement, and (b) HERC Holdings shall be exclusively responsible for
any contributions to a multiemployer welfare plan pursuant to a HERC Holdings
Collective Bargaining Agreement.

 

Article VI

 

U.S. DEFINED CONTRIBUTION PLANS

 

Section 6.01          Establishment of the HERC Holdings Spinoff Savings Plan. 
HERC Holdings shall, or shall cause another member of the HERC Holdings Group
to, establish a defined contribution plan and trust no later than the time of
the Distribution for the benefit of HERC Holdings Employees and Former HERC
Holdings Employees (the “HERC Holdings Spinoff Savings Plan”).  HERC Holdings
shall, or shall cause another member of the HERC Holdings Group to, be
responsible for taking all necessary steps to establish, maintain, and
administer the HERC Holdings Spinoff Savings Plan with the intention that it be
qualified under Section 401(a) of the Code and that the related trust thereunder
be exempt under Section 501(a) of the Code.  HERC Holdings (acting directly or
through its Subsidiaries) shall be responsible for any and all Liabilities and
other obligations with respect to the HERC Holdings Spinoff Savings Plan.

 

(a)           Participation in HERC Holdings Spinoff Savings Plan.  Each HERC
Holdings Employee and Former HERC Holdings Employee who was an active
participant (or eligible to participate) or an inactive participant in the Hertz
Savings Plan as of the time of the Distribution (the “HERC Holdings Spinoff
Savings Plan Beneficiaries”) shall be eligible to participate in the HERC
Holdings Spinoff Saving Plan effective from and after the time of the
Distribution (or such earlier date as designated under the HERC Holdings Spinoff
Savings Plan).  HERC Holdings Employees and Former HERC Holdings Employees shall
not make or receive additional contributions under the Hertz Savings Plan on and
after the time of the Distribution (or such earlier date as designated under the
Hertz Savings Plan).

 

(b)           Transfer of Hertz Savings Plan Assets.  No later than ninety (90)
days following the Distribution Date (or such later time as mutually agreed by
the Parties), New Hertz Holdings shall cause the accounts (including any
outstanding loan balances) in the Hertz Savings Plan attributable to the HERC
Holdings Spinoff Savings Plan Beneficiaries and all of the assets in the Hertz
Savings Plan trust related thereto (the “Hertz Savings Plan HERC Holdings
Assets”) to be transferred in kind (subject to the consent of the plan
administrator of the HERC Holdings Spinoff Savings Plan) or in cash (at the
election of the plan administrator of the Hertz Savings Plan) to the HERC
Holdings Spinoff Savings Plan, and HERC Holdings shall cause the HERC Holdings
Spinoff Savings Plan to accept such transfer of accounts and underlying Hertz
Savings Plan HERC Holdings Assets (including any applicable promissory notes)
and, effective as of the date of such transfer, to assume all Liabilities of,
and to fully perform, pay, and discharge, all obligations of, the Hertz Savings
Plan relating to the accounts of the HERC Holdings Spinoff Savings Plan
Beneficiaries (to the extent the Hertz Savings Plan HERC Holdings Assets related

 

29

--------------------------------------------------------------------------------


 

to those accounts are actually transferred from the Hertz Savings Plan to the
HERC Holdings Spinoff Savings Plan).  To the extent that certain investment
funds will not be replicated in the HERC Holdings Spinoff Savings Plan, any
assets invested in such investment funds in the Hertz Savings Plan shall be
mapped to new investment funds in the HERC Holdings Spinoff Savings Plan. 
Notwithstanding any provision to the contrary, the transfer of Hertz Savings
Plan HERC Holdings Assets shall be conducted in accordance with
Section 414(l) of the Code, Treasury Regulation Section 1.414(1)-1, and
Section 208 of ERISA.  New Hertz Holdings shall be responsible for taking all
necessary, reasonable and appropriate action so that, as of the date of transfer
of the Hertz Savings Plan HERC Holdings Assets and as of any other date relevant
for purposes of this Agreement, the Hertz Savings Plan is qualified under
Section 401(a) of the Code and the related trust thereunder is exempt under
Section 501(a) of the Code.  While it is the intent of the Parties that the
preceding transfer be effectuated in a single transfer, the Parties may agree
that such transfer be effectuated in multiple transfers to the extent
administratively necessary, and in each such case, the provisions of this
paragraph shall be construed accordingly.

 

(c)           Continuation of Elections.  As of the time of the Distribution (or
such earlier date as designated under the HERC Holdings Spinoff Savings Plan),
HERC Holdings (acting directly or through its Subsidiaries) shall take
commercially reasonable steps to cause the HERC Holdings Spinoff Savings Plan to
recognize and maintain all Hertz Savings Plan elections, including but not
limited to, deferral, investment and payment form elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to HERC Holdings Spinoff Savings Plan
Beneficiaries, to the extent such election or designation is available under the
HERC Holdings Spinoff Savings Plan and may be continued under applicable Law. 
The HERC Holdings Spinoff Savings Plan shall assume and honor the terms of all
qualified domestic relations orders in effect under the Hertz Savings Plan with
respect to the HERC Holdings Spinoff Savings Plan Beneficiaries.  Prior to the
time of the Distribution, New Hertz Holdings shall provide written notice to all
individuals anticipated to be HERC Holdings Spinoff Savings Plan Beneficiaries
of the intended continuation of such elections.  Any deferrals under the HERC
Holdings Spinoff Savings Plan with respect to HERC Holdings Spinoff Savings Plan
Beneficiaries will begin on the first payroll period following the Distribution
Date (or such earlier time as designated by the HERC Holdings Spinoff Savings
Plan).

 

(d)           Regulatory Filings.  HERC Holdings (acting directly or through its
Subsidiaries) shall submit an application to the Internal Revenue Service
(“IRS”) as soon as practicable after the Distribution (but no later than the
last day of the applicable remedial amendment period as defined in applicable
Code provisions) requesting a determination letter regarding the qualified
status of the HERC Holdings Spinoff Savings Plan under Section 401(a) of the
Code and the tax-exempt status of its related trust under Section 501(a) of the
Code as of the Distribution Date and shall make any amendments reasonably
requested by the IRS to receive such a favorable determination letter.  In
connection with the transfer of the Hertz Savings Plan HERC Holdings Assets and
Liabilities from the Hertz Savings Plan to the HERC Holdings Spinoff Savings
Plan contemplated in this Article VI, New Hertz Holdings and HERC Holdings (each
acting directly or through its Subsidiaries) shall cooperate in making any and
all appropriate filings required by the IRS, or required under the Code, ERISA
or any applicable regulations, and shall take all such action as may be
necessary and appropriate to cause such plan-to-plan transfer to take place as
soon as practicable after the Distribution; provided, however, that HERC
Holdings (acting

 

30

--------------------------------------------------------------------------------


 

directly or through its Subsidiaries) shall be solely responsible for complying
with any requirements and applying for any IRS determination letter with respect
to the HERC Holdings Spinoff Savings Plan.

 

(e)           Plan Fiduciaries.  For all periods, including on and after the
Distribution Date, the Parties agree that the applicable fiduciaries of each of
the Hertz Savings Plan and the HERC Holdings Spinoff Savings Plan, respectively,
shall have the authority with respect to the Hertz Savings Plan and the HERC
Holdings Spinoff Savings Plan, respectively, to determine the investment
alternatives, the terms and conditions with respect to those investment
alternatives and such other matters as are within the scope of their duties
under ERISA and the terms of the applicable plan documents.

 

Section 6.02          Other Savings Plans.  As of the Distribution, HERC
Holdings shall, or shall cause another member of the HERC Holdings Group to,
retain (or assume to the extent necessary) plan sponsorship of the
Cinelease, Inc. Employees 401(k) Plan (the “HERC Holdings Retained Savings
Plan”), and from and after the Distribution, HERC Holdings (acting directly or
through its Subsidiaries) shall be responsible for any and all Liabilities and
other obligations with respect to the HERC Holdings Retained Savings Plan,
whether accrued before, on or after the time of the Distribution; provided,
however, that such plan may be merged into the HERC Holdings Spinoff Savings
Plan before, on or after the time of the Distribution, and the foregoing plan
sponsorship requirement shall not be applicable in such case for the merged plan
thereafter.

 

Article VII

 

U.S. DEFINED BENEFIT PLANS

 

Section 7.01          Establishment of HERC Holdings Spinoff Pension Plan. 
Effective as of or before the time of the Distribution, HERC Holdings shall
establish a pension plan (the “HERC Holdings Spinoff Pension Plan”).  HERC
Holdings shall be responsible for taking all necessary steps to establish,
maintain, and administer the HERC Holdings Spinoff Pension Plan with the
intention that it be qualified under Section 401(a) of the Code and that the
related trust thereunder be exempt under Section 501(a) of the Code.  HERC
Holdings (acting directly or through its Subsidiaries) shall be responsible for
any and all Liabilities and other obligations with respect to the HERC Holdings
Spinoff Pension Plan.  The accrued benefit and portion of the Liabilities
relating to HERC Holdings Employees and Former HERC Holdings Employees (and
their respective beneficiaries and alternate payees) (the “HERC Holdings Spinoff
Pension Plan Beneficiaries”) under the Hertz Pension Plan shall be transferred
to the HERC Holdings Spinoff Pension Plan as of the Distribution Date (the
“Pension Transfer”) in accordance with this Section 7.01 and Code
Section 414(l), Treasury Regulation Section 1.414(1)-1, and ERISA Section 208. 
At such time, such Liabilities shall cease to be Liabilities of the Hertz
Pension Plan.

 

(a)           Transfer of Hertz Pension Plan Assets and Liabilities.

 

(i)            New Hertz Holdings or another member of the Hertz Group shall
cause its actuary to determine the estimated value, as of the Distribution Date,
of the assets to be transferred from the Hertz Pension Plan to the HERC Holdings
Spinoff Pension Plan in connection with the Pension Transfer, in accordance with
the assumptions and

 

31

--------------------------------------------------------------------------------


 

methodologies deemed reasonable by New Hertz Holdings (the “Estimated Pension
Plan Transfer Amount”).  Within sixty (60) days after the Distribution Date, New
Hertz Holdings or a member of the Hertz Group shall cause the Hertz Pension
Plan’s trust to transfer to the HERC Holdings Spinoff Pension Plan’s trust an
amount in cash or in-kind (as determined by New Hertz Holdings) equal to
approximately 95% of the Estimated Pension Plan Transfer Amount. During the time
prior to such transfer (and for such time thereafter as the Parties may agree
to), benefits for HERC Holdings Spinoff Pension Plan Beneficiaries in pay status
shall be paid from the Hertz Pension Plan’s trust.  As provided in
Section 7.01(a)(ii), the Final Pension Plan Transfer Amount shall be reduced by
the amount of these benefits paid to a HERC Holdings Spinoff Pension Plan
Beneficiary.

 

(ii)           Within nine (9) months) (or as otherwise agreed to by the
Parties) after the Distribution Date, New Hertz Holdings or another member of
the Hertz Group shall cause its actuary to provide HERC Holdings with a revised
calculation of the value, as of the Distribution Date, of the assets to be
transferred to the HERC Holdings Spinoff Pension Plan’s trust in connection with
the Pension Transfer, in accordance with the assumptions and methodologies
described in Pension Benefit Guaranty Corporation Regulations
Sections 4044.51-57  (the “Final Pension Plan Transfer Amount”) for the HERC
Holdings Spinoff Pension Plan.  Within ten (10) months (or as otherwise agreed
to by the Parties) after the Distribution Date, New Hertz Holdings or another
member of the Hertz Group will cause the Hertz Pension Plan’s trust to transfer
to the HERC Holdings Spinoff Pension Plan’s trust an amount in cash or in kind
(as determined by New Hertz Holdings) equal to (a) the Final Pension Plan
Transfer Amount, minus (b) any amounts previously transferred from the Hertz
Pension Plan (1) directly to the HERC Holdings Spinoff Pension Plan or (2) to a
third party (including any HERC Holdings Spinoff Pension Plan Beneficiary) on
behalf of the HERC Holdings Spinoff Pension Plan (such amount, the “True-Up
Amount”).  If the True-Up Amount is a negative number, HERC Holdings or a member
of the HERC Holdings Group will cause the HERC Holdings Spinoff Pension Plan to
transfer to the Hertz Pension Plan an amount, in cash or in kind (as determined
by HERC Holdings), by which the amounts described in clause (b) in the preceding
sentence exceed the Final Pension Plan Transfer Amount.  The Parties hereto
acknowledge that the transfer of the True-Up Amount will be in full settlement
and satisfaction of the obligations of New Hertz Holdings and HERC Holdings to
transfer assets to the HERC Holdings Spinoff Pension Plan pursuant to this
Section 7.01.  Any amounts transferred between the Hertz Pension Plan and the
HERC Holdings Spinoff Pension Plan pursuant to this Section 7.01, or otherwise
to effectuate this Section 7.01, will be credited or debited, as applicable with
a pro rata share of the actual investment earnings or losses allocable to the
transfer amount for the period between the Distribution Date and an assessment
date set by New Hertz Holdings that is as close as reasonably practicable,
taking into account the timing and reporting of values of assets in the Hertz
Pension Plan, to the applicable transfer date.

 

(b)           Continuation of Elections and Provisions.

 

(i)            The HERC Holdings Spinoff Pension Plan shall assume and honor the
terms of all qualified domestic relations orders in effect under the Hertz
Pension Plan with respect to the HERC Holdings Spinoff Pension Plan
Beneficiaries.

 

32

--------------------------------------------------------------------------------


 

(ii)           HERC Holdings (or a member of the HERC Holdings Group) will cause
the HERC Holdings Spinoff Pension Plan to recognize and maintain all existing
elections, including beneficiary designations and payment form elections under
the Hertz Pension Plan, with respect to the HERC Holdings Spinoff Pension Plan
Beneficiaries who have commenced or completed the retirement process prior to
the end of any transitional period for defined benefit pension plan services
under the terms of the Transition Services Agreement.

 

(c)           Tax Qualified Status.  HERC Holdings shall, or shall cause another
member of the HERC Holdings Group to, submit an application to the IRS as soon
as practicable after the Distribution (but no later than the last day of the
applicable remedial amendment period as defined in applicable Code provisions)
requesting a determination letter regarding the qualified status of the HERC
Holdings Spinoff Pension Plan under Section 401(a) of the Code and the
tax-exempt status of its related trust under Section 501(a) of the Code as of
the time of the Distribution and shall make any amendments reasonably requested
by the IRS to receive such a favorable determination letter.

 

(d)           Cooperation.  New Hertz Holdings and HERC Holdings (acting
directly or through their Subsidiaries) shall, to the extent necessary, file, or
supplement, any forms to the IRS, Pension Benefit Guaranty Corporation, or any
other Governmental Authority regarding the transfer of assets and Liabilities
from the Hertz Pension Plan to the HERC Holdings Spinoff Pension Plan, as
described in this Section 7.01.

 

Section 7.02          Hertz Pension Plan after Distribution.  From and after the
Distribution, the Hertz Pension Plan shall continue to be responsible for
Liabilities in respect of New Hertz Holdings Employees and Former New Hertz
Holdings Employees.

 

Section 7.03          Plan Fiduciaries.  For all periods, including on and after
the time of the Distribution, the Parties agree that the applicable fiduciaries
of each of the Hertz Pension Plan and the HERC Holdings Spinoff Pension Plan,
respectively, shall have the authority with respect to the Hertz Pension Plan
and the HERC Holdings Spinoff Pension Plan, respectively, to determine the plan
investments and such other matters as are within the scope of their duties under
ERISA and the terms of the applicable plan documents.

 

Section 7.04          Multiemployer Pension Plans.

 

(a)           HERC Holdings Multiemployer Pension Plans.  The plans set forth on
Schedule 7.04(a), each a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA, cover HERC Holdings Employees (or Former HERC
Holdings Employees) (the “HERC Holdings Multiemployer Plans”).  As of the
Distribution, HERC Holdings shall, or shall cause another member of the HERC
Holdings Group to, retain (or assume to the extent necessary) the collective
bargaining agreements which provide for contributions to the HERC Holdings
Multiemployer Plans, and neither New Hertz Holdings nor any member of the Hertz
Group shall have further Liability thereunder.  HERC Holdings or the applicable
member of the HERC Holdings Group shall continue after the Distribution to be
responsible for any obligations under such collective bargaining agreements
requiring contributions to the HERC Holdings Multiemployer Plans, and shall be
solely responsible for any withdrawal liability (including,

 

33

--------------------------------------------------------------------------------


 

without limitation, with respect to any Former Employee) arising in connection
with any HERC Holdings Multiemployer Plan, and neither New Hertz Holdings nor
any member of the Hertz Group shall have any Liability with respect thereto.

 

(b)           New Hertz Holdings Multiemployer Pension Plans.  The plans set
forth on Schedule 7.04(b), each a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA, cover New Hertz Holdings Employees (or Former New
Hertz Holdings Employees) (the “New Hertz Holdings Multiemployer Plans”).  As of
the Distribution, New Hertz Holdings shall, or shall cause another member of the
Hertz Group to, retain (or assume to the extent necessary) the collective
bargaining agreements which provide for contributions to the New Hertz Holdings
Multiemployer Plans, and neither HERC Holdings nor any member of the HERC
Holdings Group shall have further Liability thereunder.  New Hertz Holdings or
the applicable member of the Hertz Group shall continue after the Distribution
to be responsible for any obligations under such collective bargaining
agreements requiring contributions to the New Hertz Holdings Multiemployer
Plans, and shall be solely responsible for any withdrawal liability (including,
without limitation, with respect to any Former Employee) arising in connection
with any New Hertz Holdings Multiemployer Plan, and neither HERC Holdings nor
any member of the HERC Holdings Group shall have any Liability with respect
thereto.

 

(c)           Other Multiemployer Pension Plans.  To the extent that any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA covering
New Hertz Holdings Employees, HERC Holdings Employees or Former Employees is not
set forth on either Schedule 7.04(a) or Schedule 7.04(b) (an “Other
Multiemployer Plan”), this Section 7.04(c) shall apply.  Any withdrawal
liability arising in connection with any Other Multiemployer Pension Plan shall
be allocated among the Parties equitably in proportion to a reasonable
assessment of the relative proportion of New Hertz Holdings Employees (or Former
New Hertz Holdings Employees) and HERC Holdings Employees (or Former HERC
Holdings Employees) participating in the Other Multiemployer Pension Plan at the
time of the asserted withdrawal date relative to such withdrawal liability.

 

(d)           Multiemployer Pension Plans of Both Parties.  Notwithstanding
anything to the contrary, to the extent that any multiemployer plan is set forth
on both Schedule 7.04(a) and Schedule 7.04(b), and such multiemployer plan
asserts a withdrawal liability that relates to both (i) New Hertz Holdings
Employees (or Former New Hertz Holdings Employees) and (ii) HERC Holdings
Employees (or Former HERC Holdings Employees), such withdrawal liability shall
be allocated among the Parties equitably in proportion to a reasonable
assessment of the relative proportion of New Hertz Holdings Employees (or Former
New Hertz Holdings Employees) and HERC Holdings Employees (or Former HERC
Holdings Employees) participating in such plan at the time of the asserted
withdrawal date relative to such withdrawal liability.

 

34

--------------------------------------------------------------------------------


 

Article VIII

 

U.S. NON-QUALIFIED RETIREMENT PLANS

 

Section 8.01          Establishment of the HERC Holdings Spinoff SISP.

 

(a)           Prior to the time of the Distribution, HERC Holdings shall, or
shall cause another member of the HERC Holdings Group to, establish a
non-qualified deferred compensation plan that is substantially comparable to the
Hertz SISP (the “HERC Holdings Spinoff SISP”) for the benefit of each HERC
Holdings Employee and Former HERC Holdings Employee who is, immediately prior to
the Distribution, a participant in the Hertz SISP (“HERC Holdings Spinoff SISP
Participant”).  HERC Holdings or the applicable member of the HERC Holdings
Group shall be responsible for any and all Liabilities and other obligations
with respect to the HERC Holdings Spinoff SISP.

 

(b)           As of the time of the Distribution (or such earlier time as
designated by the HERC Holdings Spinoff SISP), the Parties shall cause the HERC
Holdings Spinoff SISP to assume all Liabilities under the Hertz SISP for the
benefits of HERC Holdings Spinoff SISP Participants and their respective
beneficiaries, and the Hertz Group and the Hertz SISP shall be relieved of all
Liabilities for those benefits.  New Hertz Holdings shall retain all Liabilities
under the Hertz SISP for the benefits for applicable New Hertz Holdings
Employees and Former New Hertz Holdings Employees and their respective
beneficiaries and the HERC Holdings Group shall have no Liabilities with respect
to those benefits.  From and after the Distribution (or such earlier time as
designated by the Hertz SISP), HERC Holdings Spinoff SISP Participants shall
cease to be participants in the Hertz SISP.

 

(c)           As of the time of the Distribution (or such earlier time as
designated by the HERC Holdings Spinoff SISP), HERC Holdings (acting directly or
through its Subsidiaries) shall take commercially reasonable steps to cause the
HERC Holdings Spinoff SISP to recognize and maintain all Hertz SISP elections
with respect to HERC Holdings Spinoff SISP Participants, including but not
limited to, deferral, investment and payment form elections, and beneficiary
designations, to the extent such election or designation is available under the
HERC Holdings Spinoff SISP and may be continued under applicable Law.  Any
deferrals under the HERC Holdings Spinoff SISP with respect to HERC Holdings
Spinoff SISP Participants will begin on the first payroll period following the
Distribution Date (or such earlier time as designated by the HERC Holdings
Spinoff SISP).

 

Section 8.02          Establishment of the HERC Holdings Spinoff Non-Qualified
Pension Plans.

 

(a)           Prior to the time of the Distribution, HERC Holdings shall, or
shall cause another member of the HERC Holdings Group to, establish
non-qualified deferred compensation plans that are substantially comparable to
the Hertz Non-Qualified Pension Plans (collectively, the “HERC Holdings Spinoff
Non-Qualified Pension Plans”) for the benefit of, respectively, each HERC
Holdings Employee and Former HERC Holdings Employee who is, immediately prior to
the Distribution, a participant in the Hertz Non-Qualified Pension Plans
(collectively, the “HERC Holdings Spinoff Non-Qualified Pension Plan
Participants”).  HERC Holdings or the applicable member of the HERC Holdings
Group shall be responsible for any and all Liabilities and other obligations
with respect to the HERC Holdings Spinoff Non-Qualified Pension Plans.

 

(b)           As of the time of the Distribution (or such earlier time as
designated by the HERC Holdings Spinoff Non-Qualified Pension Plans), the
Parties shall cause the HERC Holdings Spinoff Non-Qualified Pension Plans to
assume all Liabilities under the Hertz Non-Qualified

 

35

--------------------------------------------------------------------------------


 

Pension Plans for the benefit of HERC Holdings Spinoff Non-Qualified Pension
Plan Participants and their respective beneficiaries, and the Hertz Group and
the Hertz Non-Qualified Pension Plans shall be relieved of all Liabilities for
those benefits.  New Hertz Holdings or the applicable member of the Hertz Group
shall retain all Liabilities under the Hertz Non-Qualified Pension Plans for the
benefits for applicable New Hertz Holdings Employees and Former New Hertz
Holdings Employees and their respective beneficiaries and the HERC Holdings
Group shall have no Liabilities with respect to those benefits.  From and after
the Distribution (or such earlier time as designated by the Hertz Non-Qualified
Pension Plans), HERC Holdings Spinoff Non-Qualified Pension Plan Participants
shall cease to be participants in the Hertz Non-Qualified Pension Plans.

 

(c)           As of the time of the Distribution (or such earlier time as
designated by the HERC Holdings Spinoff Non-Qualified Pension Plans), HERC
Holdings (acting directly or through its Subsidiaries) shall take commercially
reasonable steps to cause the HERC Holdings Non-Qualified Pension Plans to
recognize and maintain all Hertz Non-Qualified Pension Plan elections with
respect to HERC Holdings Spinoff Non-Qualified Pension Plan Participants,
including but not limited to, payment form and time elections and beneficiary
designations, to the extent such election or designation is available under the
HERC Holdings Spinoff Non-Qualified Pension Plans and may be continued under
applicable Law.

 

Section 8.03          No Distributions on Separation.  New Hertz Holdings and
HERC Holdings acknowledge that neither the Distribution nor any of the other
transactions contemplated by this Agreement, the Separation Agreement or the
other Ancillary Agreements will trigger a payment or distribution of benefits
under any Hertz Non-Qualified Retirement Plan, the HERC Holdings Spinoff Savings
Plan, and any HERC Holdings Spin-off Non-Qualified Pension Plan, for any New
Hertz Holdings Employee, HERC Holdings Employee, or Former Employee and,
consequently, that the payment or distribution of any benefit to which any New
Hertz Holdings Employee, HERC Holdings Employee, or Former Employee is entitled
under any such plan will occur upon such individual’s “separation from service”
(to the extent it has not previously occurred, and to the extent applicable
under such plan) from the Hertz Group or the HERC Holdings Group, as applicable,
or at such other time as specified in the applicable plan (to the extent
distribution is scheduled to occur at a time or upon an event other than a
separation from service).

 

Section 8.04          Director Compensation Deferral Program.  At or prior to
the time of the Distribution, New Hertz Holdings shall, or shall cause another
member of the Hertz Group to, establish a non-qualified deferred compensation
program for the benefit of New Hertz Holdings Non-Employee Directors (the “New
Hertz Holdings Director Compensation Deferral Program”) that is substantially
comparable to the non-qualified deferred compensation program maintained by Old
Hertz Holdings for the benefit of Old Hertz Holdings Non-Employee Directors (the
“Old Hertz Holdings Director Compensation Deferral Program”).  As of the time of
the Distribution, New Hertz Holdings (acting directly or through its
Subsidiaries) shall take commercially reasonable steps to cause the New Hertz
Holdings Director Compensation Deferral Program to recognize and maintain all
Old Hertz Holdings Director Compensation Deferral Program elections with respect
to New Hertz Holdings Non-Employee Directors, including but not limited to,
deferral elections, to the extent such election may be continued under
applicable Law.  New Hertz Holdings or the applicable member of the Hertz Group
shall be responsible for any and all

 

36

--------------------------------------------------------------------------------


 

Liabilities and other obligations with respect to the New Hertz Holdings
Director Compensation Deferral Program, and except as may otherwise be provided
herein, HERC Holdings or the applicable member of the HERC Holdings Group shall
be responsible for any and all Liabilities and other obligations with respect to
the Old Hertz Holdings Director Compensation Deferral Program.

 

Article IX

 

EMPLOYEE STOCK PURCHASE PLAN

 

Section 9.01          The Hertz Global Holdings, Inc. Employee Stock Purchase
Plan .

 

(a)           HERC Holdings or another member of the HERC Holdings Group shall
be solely responsible for maintaining and administering the Old Hertz Holdings
ESPP following the Distribution, and subject to Section 9.01(c) below, shall
retain Liability for the Old Hertz Holdings ESPP following the Distribution.

 

(b)           As of the Distribution Date, each member of the Hertz Group and
each New Hertz Holdings Employee and Former New Hertz Holdings Employee shall
cease participation in the Old Hertz Holdings ESPP, except for any options under
the Old Hertz Holdings ESPP held by a New Hertz Holdings Employee or Former New
Hertz Holdings Employee that remain exercisable after the Distribution pursuant
to the terms of the Old Hertz Holdings ESPP and applicable Law.

 

(c)           New Hertz Holdings or a member of the Hertz Group shall reimburse
HERC Holdings or another member of the HERC Holdings Group, within thirty (30)
days of receipt of reasonable verification from any member of the HERC Holdings
Group, to the extent of and limited to the following Liability incurred by HERC
Holdings or any member of the HERC Holdings Group after the Distribution with
respect to any New Hertz Holdings Employee or Former New Hertz Holdings Employee
under any of the UK 2013 and Ireland 2012 and 2013 Sharesave Plans (which are
sub-plans of the Old Hertz Holdings ESPP): (i) the fair market value of any HERC
Holdings Shares issued or transferred to New Hertz Holdings Employees or Former
New Hertz Holdings Employees under such plans, reduced by the applicable
purchase price paid by the New Hertz Holdings Employees or Former New Hertz
Holdings Employees, and (ii) any taxes and reasonable administrative costs
payable with respect to the participation of New Hertz Holdings Employees or
Former New Hertz Holdings Employees in such plans.

 

Section 9.02          Establishment of New Hertz Holdings Employee Stock
Purchase Plan.  Prior to the time of the Distribution, New Hertz Holdings shall,
or shall cause another member of the Hertz Group to, establish an employee stock
purchase plan (the “New Hertz Holdings Spinoff ESPP”), with terms and features
that are substantially identical to the Old Hertz Holdings ESPP; provided,
however, that New Hertz Holdings may delay implementation of (or commencement of
participation in) of the New Hertz Holdings Spinoff ESPP in one or more
countries to the extent that New Hertz Holdings, in its sole discretion,
determines such delay to be necessary or advisable.  Prior to the time of the
Distribution, Old Hertz Holdings, as the sole

 

37

--------------------------------------------------------------------------------


 

stockholder of New Hertz Holdings, shall approve the New Hertz Holdings Spinoff
ESPP.  New Hertz Holdings or another member of the Hertz Group shall be solely
responsible for taking all necessary, reasonable, and appropriate actions to
establish, maintain and administer the New Hertz Holdings Spinoff ESPP following
the Distribution, and shall retain Liability for the New Hertz Holdings Spinoff
ESPP following the Distribution.

 

Article X

 

NON-U.S. EMPLOYEES

 

Section 10.01       General Principles.  Except as explicitly set forth in this
Article X, New Hertz Holdings Employees, HERC Holdings Employees and Former
Employees who are resident outside of the United States or otherwise are subject
to non-U.S. Law and their related benefits and obligations shall be treated in
the same manner as the New Hertz Holdings Employees, HERC Holdings Employees and
Former Employees who are resident of the United States are treated.  Except as
otherwise agreed to by the Parties, (i) any non-U.S. Benefit Plan sponsored by
New Hertz Holdings (or any member of the Hertz Group) immediately prior to the
Distribution shall continue to be sponsored by such entity on and after the
Distribution, and such entity shall retain and be solely responsible for all
Liabilities and obligations with respect to such non-U.S. Benefit Plan, and
(ii) any non-U.S. Benefit Plan sponsored by HERC Holdings (or any member of the
HERC Holdings Group) immediately prior to the Distribution shall continue to be
sponsored by such entity on and after the Distribution, and such entity shall
retain and be solely responsible for all Liabilities and obligations with
respect to such non-U.S. Benefit Plan.  All actions taken with respect to
non-U.S. employees in connection with the Distribution, including with respect
to Old Hertz Holdings Equity Awards as set forth in Section 4.09, will be
accomplished in accordance with applicable Law and custom in each of the
applicable jurisdictions.

 

Section 10.02       Non-U.S. Plans.  As of the Distribution, New Hertz Holdings
shall, or shall cause another member of the Hertz Group to, retain (or assume to
the extent necessary) plan sponsorship of the Retirement Plan for the Employees
of Puerto Ricancars, Inc. and Related Companies Residing in the Commonwealth of
Puerto Rico (the “Puerto Rico Pension Plan”) and the Retirement Plan for the
Employees of Puerto Ricancars, Inc. and Related Companies Residing in St.
Thomas, U.S. Virgin Islands (the “Virgin Islands Pension Plan”), and from and
after the Distribution, New Hertz Holdings (acting directly or through its
Subsidiaries) shall be responsible for any and all Liabilities and other
obligations with respect to the Puerto Rico Pension Plan and the Virgin Islands
Pension Plan, whether accrued before, on or after the time of the Distribution.

 

Article XI

 

ANNUAL INCENTIVE PLANS

 

Section 11.01       Executive Incentive Compensation Plan.

 

(a)           Hertz EICP.  New Hertz Holdings or another member of the Hertz
Group shall be solely responsible for funding, paying, and discharging all
obligations relating to the Hertz EICP.

 

38

--------------------------------------------------------------------------------


 

(b)           HERC Holdings EICP.  New Hertz Holdings hereby assigns, and shall
cause each other applicable member of the Hertz Group to assign, to HERC
Holdings or another member of the HERC Holdings Group, as designated by HERC
Holdings, the HERC Holdings EICP, with such assignment to be effective as of the
Distribution Date.  From and after the Distribution Date, HERC Holdings shall be
solely responsible for funding, paying, and discharging all obligations relating
to the HERC Holdings EICP.

 

Section 11.02       Senior Executive Bonus Plan.

 

(a)           Not later than the time of the Distribution, New Hertz Holdings
shall, or shall cause another member of the Hertz Group to, take commercially
reasonable steps to adopt a plan (or plans) that will provide annual bonus or
short-term cash incentive opportunities for New Hertz Holdings Employees that
are substantially similar to the opportunities provided to such New Hertz
Holdings Employees immediately prior to the Distribution in the Old Hertz
Holdings SEBP (the “New Hertz Holdings Spinoff SEBP”), subject to New Hertz
Holdings’ right to amend or terminate such plan after the Distribution in
accordance with the terms thereof.

 

(b)           The New Hertz Holdings Spinoff SEBP shall be approved prior to the
time of the Distribution by Old Hertz Holdings to the extent determined
necessary by Old Hertz Holdings under Code Section 162(m).  New Hertz Holdings
Employees shall participate in such New Hertz Holdings Spinoff SEBP (provided
the eligibility requirements therein are met) immediately following the
Distribution.  For avoidance of doubt, with respect to the 2016 performance
period, New Hertz Holdings Employees shall not be eligible for any payment from
any HERC Holdings annual bonus plan or short-term incentive compensation plan,
including the Old Hertz Holdings SEBP, at or after the time of the Distribution.

 

Section 11.03       General Principles.  For the avoidance of doubt, (i) the
Hertz Group shall be solely responsible for funding, paying, and discharging all
obligations relating to any annual cash incentive awards that any New Hertz
Holdings Employee or Former New Hertz Holdings Employee is eligible to receive
under any Hertz Group annual bonus plans and other short-term incentive
compensation plans, including the Hertz EICP and the New Hertz Holdings Spinoff
SEBP, with respect to payments made beginning at or after the time of the
Distribution, and no member of the HERC Holdings Group shall have any
obligations with respect thereto, and (ii) the HERC Holdings Group shall be
solely responsible for funding, paying, and discharging all obligations relating
to any annual cash incentive awards that any HERC Holdings Employee or Former
HERC Holdings Employee is eligible to receive under any HERC Holdings Group
annual bonus and other short-term incentive compensation plans, including the
HERC Holdings EICP and the Old Hertz Holdings SEBP, with respect to payments
made beginning at or after the Distribution, and no member of the Hertz Group
shall have any obligations with respect thereto.

 

39

--------------------------------------------------------------------------------


 

Article XII

 

COMPENSATION MATTERS AND GENERAL BENEFIT AND
EMPLOYEE MATTERS

 

Section 12.01       Restrictive Covenants in Employment and Other Agreements. 
To the fullest extent permitted by the agreements described in this
Section 12.01 and applicable Law, (i) New Hertz Holdings shall assign, or cause
an applicable member of the Hertz Group to assign (including through
notification to employees, as applicable) to HERC Holdings or a member of the
HERC Holdings Group designated by HERC Holdings all agreements containing
restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) between a member of the Hertz Group and a HERC
Holdings Employee, with such assignment to be effective as of the time of the
Distribution, and (ii) HERC Holdings shall assign, or cause an applicable member
of the HERC Holdings Group to assign (including through notification to
employees, as applicable) to New Hertz Holdings or a member of the Hertz Group
designated by New Hertz Holdings all agreements containing restrictive covenants
(including confidentiality, non-competition and non-solicitation provisions)
between a member of the HERC Holdings Group and a New Hertz Holdings Employee,
with such assignment to be effective as of the time of the Distribution.  To the
extent that assignment of such agreements is not permitted, effective as of the
time of the Distribution, (A) each member of the Hertz Group shall be considered
to be a successor to each member of the HERC Holdings Group for purposes of such
agreements, with all rights, obligations and benefits under such agreements as
if each were a signatory, and (B) each member of the HERC Holdings Group shall
be considered to be a successor to each member of the Hertz Group for purposes
of such agreements, with all rights, obligations and benefits under such
agreements as if each were a signatory.  To the extent necessary, each Party
shall, at the other Party’s request and expense, enforce or seek to enforce such
restrictive covenants on behalf of members of the Requesting Party’s Group;
provided, however, that in no event shall either Party be permitted to enforce
such restrictive covenant agreements against the other Party’s employees for
action taken in their capacity as employees of a member of the other Party’s
Group.

 

Section 12.02       Leaves of Absence.  New Hertz Holdings and HERC Holdings
will continue to apply the appropriate leave of absence policies applicable to
inactive New Hertz Holdings Employees and HERC Holdings Employees, as
applicable, who are on an approved leave of absence as of the time of the
Distribution.

 

Section 12.03       Workers’ Compensation.  Except as otherwise set forth
herein, the HERC Holdings Group shall be solely responsible for all United
States (including its territories) workers’ compensation claims of HERC Holdings
Employees and Former HERC Holdings Employees, regardless of when the workers’
compensation events occur, and the Hertz Group shall be solely responsible for
all United States (including its territories) workers’ compensation claims of
New Hertz Holdings Employees and Former New Hertz Holdings Employees, regardless
of when the workers’ compensation events occur.

 

Section 12.04       Unemployment Compensation.  Effective as of the time of the
Distribution, the member of the Hertz Group employing each New Hertz Holdings
Employee shall have (and, to the extent it has not previously had such
obligations, such member of the

 

40

--------------------------------------------------------------------------------


 

Hertz Group shall assume) the obligations for all claims and Liabilities
relating to unemployment compensation benefits for all New Hertz Holdings
Employees and Former New Hertz Holdings Employees.  Effective as of the time of
the Distribution, the member of the HERC Holdings Group employing each HERC
Holdings Employee shall have (and, to the extent it has not previously had such
obligations, such member of the HERC Holdings Group shall assume) the
obligations for all claims and Liabilities relating to unemployment compensation
benefits for all HERC Holdings Employees and Former HERC Holdings Employees.

 

Section 12.05       Preservation of Rights to Amend.  The rights of New Hertz
Holdings, HERC Holdings or the members of their respective Groups to amend or
terminate any plan, program, or policy referred to herein shall not be limited
in any way by this Agreement.

 

Section 12.06       Confidentiality.  Each Party agrees that any information
conveyed or otherwise received by or on behalf of a Party in conjunction
herewith is confidential and is subject to the terms of the confidentiality
provisions set forth in the Separation Agreement.

 

Section 12.07       Administrative Complaints/Litigation.

 

(a)           Class Actions.  To the extent that any threatened or filed legal
action relates to a putative or certified class of plaintiffs, which includes
both New Hertz Holdings Employees (or Former New Hertz Holdings Employees) and
HERC Holdings Employees (or Former HERC Holdings Employees) and such action
involves employment or Benefit Plan related claims, the Liability for, and the
reasonable costs and expenses incurred by the Parties in responding to, such
threatened or filed legal action shall be allocated among the Parties equitably
in proportion to a reasonable assessment of the relative proportion of New Hertz
Holdings Employees (or Former New Hertz Holdings Employees) and HERC Holdings
Employees (or Former HERC Holdings Employees) included in or represented by the
putative or certified plaintiff class.

 

(b)           Corporate Office Former New Hertz Holdings Employees.  To the
extent that any legal action, including without limitation an action described
in Section 12.07(a), is brought by a Former New Hertz Holdings Employee who had,
as of their last day of employment with New Hertz Holdings, HERC Holdings or
their respective Affiliates, as applicable, corporate office employment duties
that related to both the Car Rental Business and the Equipment Rental Business
(a “Former New Hertz Holdings Corporate Office Employee”), and such action
involves employment related claims, including without limitation a claim related
to the separation of employment or workers’ compensation claim, or the provision
of services to or with respect to the business activities of a Party, (i) New
Hertz Holdings shall be responsible for the Liability for such claim, together
with the reasonable costs and expenses incurred in responding to such claim, if,
as of the last day of employment, the Former New Hertz Holdings Corporate Office
Employee performed the majority of his service for the benefit of the Car Rental
Business, and (ii) HERC Holdings shall be responsible for the Liability for such
claim, together with the reasonable costs and expenses incurred in responding to
such claim, if, of the last day of employment, the Former New Hertz Holdings
Corporate Office Employee performed the majority of his service for the benefit
of the Equipment Rental Business.

 

41

--------------------------------------------------------------------------------


 

(c)           The procedures contained in the indemnification and related
litigation cooperation provisions of the Separation Agreement shall apply with
respect to each Party’s indemnification obligations under this Section 12.07.

 

Section 12.08       Reimbursement and Indemnification.  To the extent provided
for under this Agreement, each Party agrees to reimburse the other Party, within
thirty (30) days of receipt from the other Party of reasonable verification, for
all costs and expenses which the other Party has incurred on behalf of the
reimbursing Party as a result of any of the reimbursing Party’s Welfare Plans
and other Benefit Plans.  All Liabilities retained, assumed, or indemnified
against by New Hertz Holdings pursuant to this Agreement, and all Liabilities
retained, assumed, or indemnified against by HERC Holdings pursuant to this
Agreement, shall in each case be subject to the indemnification provisions of
the Separation Agreement.  Notwithstanding anything to the contrary set forth in
this Agreement, (i) no provision of this Agreement shall require any member of
the Hertz Group to pay or reimburse to any member of the HERC Holdings Group any
benefit related cost item that a member of the Hertz Group has paid or
reimbursed to any member of the HERC Holdings Group prior to the time of the
Distribution; and (ii) no provision of this Agreement shall require any member
of the HERC Holdings Group to pay or reimburse to any member of the Hertz Group
any benefit related cost item that a member of the HERC Holdings Group has paid
or reimbursed to any member of the Hertz Group prior to the time of the
Distribution.

 

Section 12.09       Fiduciary Matters.  Each Party acknowledges that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable Law, and no Party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate any
such fiduciary duty or standard.  Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other Party
for any Liabilities caused by the failure to satisfy any such responsibility.

 

Section 12.10       Subsequent Transfers of Employment.  To the extent that the
employment of any individual transfers between any member of the Hertz Group and
any member of the HERC Holdings Group during the six (6) month period following
the Distribution, the Parties shall use their reasonable efforts to effect the
provisions of this Agreement with respect to the compensation and benefits of
such individuals following such transfer, it being understood that (a) it may
not be possible to replicate the effect of such provisions under such
circumstance, and (b) neither New Hertz Holdings nor HERC Holdings shall be
bound by the provisions of this Section 12.10 to assume any Liabilities or
transfer any Assets or to vest any current equity awards of such individual or
to issue any replacement or new equity awards to such individual. 
Notwithstanding the foregoing, for compensation that is subject to the
provisions of Section 409A of the Code, or for equity awards, any such
subsequent transfer shall be a “separation from service” from the applicable
employer for purposes of such compensation and awards, and the consequences of
such separation from service shall be determined in accordance with the terms of
the applicable plan or agreement.

 

42

--------------------------------------------------------------------------------


 

Section 12.11       Section 409A.  New Hertz Holdings and HERC Holdings shall
cooperate in good faith so that the transactions contemplated by this Agreement
and the Separation Agreement will not result in adverse tax consequences under
Section 409A of the Code to any New Hertz Holdings Employee, New Hertz Holdings
Non-Employee Director, HERC Holdings Employee, HERC Holdings Non-Employee
Director, Former Employee, or Old Hertz Holdings Non-Employee Director, in
respect of their respective benefits under any Benefit Plan or Employment
Agreement.

 

Section 12.12       Post Retirement Assigned Car Benefit.  New Hertz Holdings or
another member of the Hertz Group shall retain and be solely responsible for
maintaining and administering the Key Officer — Post Retirement Assigned Car
Benefit following the Distribution, subject to New Hertz Holdings’ right to
amend or terminate such benefit after the Distribution in accordance with the
terms thereof.

 

Article XIII

 

MISCELLANEOUS

 

Section 13.01       Dispute Resolution.  Any controversy or claim arising out of
or relating to this Agreement will be resolved in accordance with the dispute
resolution procedures set forth in the Separation Agreement.

 

Section 13.02       Force Majeure.  Neither Party will be liable for any failure
of performance attributable to acts or events (including war, terrorist
activities, conditions or events of nature, industry wide supply shortages,
civil disturbances, work stoppage, power failures, failure of telephone lines
and equipment, fire and earthquake, or any law, order, proclamation, regulation,
ordinance, demand or requirement of any governmental authority) beyond its
reasonable control which impair or prevent in whole or in part performance by
such party hereunder (“Force Majeure”). If either party is unable to perform its
obligations hereunder as a result of a Force Majeure event, it will, as promptly
as reasonably practicable, give notice of the occurrence of such event to the
other Party.  The time for performance of any obligation hereunder shall be
automatically extended by the period during which a Force Majeure event shall be
continuing.

 

Section 13.03       Relationship of the Parties.  Except as specifically
provided herein, neither Party will act or represent or hold itself out as
having authority to act as an agent or partner of the other Party, or in any way
bind or commit the other Party to any obligations. Nothing contained in this
Agreement will be construed as creating a partnership, joint venture, agency,
trust or other association of any kind, each Party being individually
responsible only for its obligations as set forth in this Agreement.

 

Section 13.04       Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, by any Party without the prior written
consent of the other Party, and any such assignment without such prior written
consent shall be null and void; provided, however, that if any Party (or any of
its successors or permitted assigns) (a) shall consolidate with or merge into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (b) shall transfer all or
substantially all of its properties and/or Assets

 

43

--------------------------------------------------------------------------------


 

to any Person, then, and in each such case, the Party (or its successors or
permitted assigns, as applicable) shall ensure that such Person assumes all of
the obligations of such Party (or its successors or permitted assigns, as
applicable) under this Agreement, in which case the consent described in the
previous sentence shall not be required; provided, further, that no permitted
assignment pursuant to this Section 13.04 shall release the assigning Party from
liability for the full performance of its obligations under this Agreement.

 

Section 13.05       Third Party Beneficiaries.  Except as specifically provided
herein, this Agreement is solely for the benefit of the Parties and should not
be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

Section 13.06       Entire Agreement; No Reliance; Amendment.  This Agreement
(including all Schedules or other attachments), the Separation Agreement and any
other ancillary agreements related to the Separation Agreement constitute the
entire agreement with respect to the subject matter hereof, and any prior
agreements, oral or written, are no longer effective. In deciding whether to
enter into this Agreement, the Parties have not relied on any representations,
statements, or warranties other than those explicitly contained in this
Agreement and the Separation Agreement.  No amendments or modifications to this
Agreement are valid unless in writing, signed by both Parties.  Irrespective of
anything else contained herein, the Parties do not intend for this Agreement to
constitute the establishment or adoption of, or amendment to, any Benefit Plan
or Employment Agreement, and no Person participating in any such Benefit Plan
shall have any claim or cause of action, under ERISA or otherwise, in respect of
any provision of this Agreement as it relates to any such Benefit Plan,
Employment Agreement or otherwise.

 

Section 13.07       Waiver.  Except as otherwise provided in this Agreement or
the Separation Agreement, neither Party waives any rights under this Agreement
by delaying or failing to enforce such rights. No waiver by any Party of any
breach or default hereunder shall be deemed to be a waiver of any subsequent
breach or default. Any agreement on the part of any Party to any such waiver
shall be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such Party.

 

Section 13.08       Notices.  All notices or other communications required to be
sent or given under this Agreement will be in writing and will be delivered
personally, by commercial overnight courier, by facsimile or by electronic mail,
directed to the addresses set forth below. Notices are deemed properly given as
follows: (a) if delivered personally, on the date delivered, (b) if delivered by
a commercial overnight courier, one (1) Business Day after such notice is sent,
and (c) if delivered by facsimile or electronic mail, on the date of
transmission, with confirmation of transmission; provided, however, that if the
notice is sent by facsimile or electronic mail, the notice must be followed by a
copy of the notice being delivered by a means provided in (a) or (b):

 

(a)           if to New Hertz Holdings:

 

Hertz Global Holdings, Inc.

8501 Williams Road

Estero, FL 33928

 

44

--------------------------------------------------------------------------------


 

Attention:  Richard J. Frecker

Fax: (866) 888-3765

E-mail:  rfrecker@hertz.com

 

(b)           if to HERC Holdings:

 

HERC Holdings, Inc.

27500 Riverview Center Blvd.

Bonita Springs, FL 34134

Attention:  Maryann Waryjas

Fax: (239) 301-1109

E-mail:  mwaryjas@hertz.com

 

Section 13.09       Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement.  The exchange of copies of this Agreement
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Agreement as to the Parties hereto and
may be used in lieu of the original Agreement for all purposes.  Signatures of
the Parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

Section 13.10       Severability.  If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction or other
authoritative body, such invalidity or unenforceability will not affect any
other provision of this Agreement. Upon such determination that a provision is
invalid or unenforceable, the Parties will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible.

 

Section 13.11       Interpretation.  When a reference is made in this Agreement
to a Section, Article or Schedule, such reference shall be to a Section,
Article or Schedule of this Agreement unless otherwise indicated.  The table of
contents and headings contained in this Agreement or in any Schedule are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  All words used in this Agreement
will be construed to be of such gender or number as the circumstances require. 
Any capitalized terms used in any Schedule but not otherwise defined therein
shall have the meaning as defined in this Agreement or the Separation
Agreement.  All Schedules annexed hereto or referred to in this Agreement are
hereby incorporated in and made a part of this Agreement as if set forth in this
Agreement.  The provisions of this Agreement will be construed according to
their fair meaning and neither for nor against either Party irrespective of
which Party caused such provisions to be drafted. The terms “include” and
“including” do not limit the preceding terms.  Each reference to “$” or
“dollars” is to United States dollars. Each reference to “days” is to calendar
days.  Any action to be taken by the board of directors of a Party may be taken
by a committee of the board of directors of such Party if properly delegated by
the board of directors of a Party to such committee.

 

Section 13.12       Limitation of Liability.  No member of the Hertz Group or
the HERC Holdings Group shall be liable to any member of the HERC Holdings Group
or the Hertz Group, respectively, for any special, punitive, consequential,
incidental or exemplary damages

 

45

--------------------------------------------------------------------------------


 

(including lost or anticipated revenues or profits relating to the same and
attorneys’ fees) arising from any claim relating to this Agreement or the
performance of or failure to perform such Party’s obligations under this
Agreement, whether such claim is based on warranty, contract, tort (including
negligence or strict liability) or otherwise, and regardless of whether such
damages are foreseeable or an authorized representative of such party is advised
of the possibility or likelihood of such damages.

 

Section 13.13       Governing Law.  This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal Laws of the State of New York, without regard to the Laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of New York.

 

Section 13.14       Precedence.  If there is any conflict between the provisions
of the Separation Agreement and this Agreement, the provisions of this Agreement
shall control with respect to the subject matter hereof; if there is any
conflict between the provisions of the body of this Agreement and the Schedules
hereto, the provisions of the body of this Agreement shall control unless
explicitly stated otherwise in such Schedule.

 

Section 13.15       Tax Matters.  Notwithstanding anything in this Agreement to
the contrary, except for those tax matters specifically addressed herein, the
Tax Matters Agreement will be the exclusive agreement among the Parties with
respect to all Tax matters, including indemnification in respect of Tax matters.

 

Section 13.16       Settlor Prerogatives Regarding Plan Dispositions. 
Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall be construed to require (i) New Hertz Holdings to maintain a New
Hertz Holdings Benefit Plan for a specific period of time, or into perpetuity,
and further, nothing herein shall be construed to inhibit or otherwise interfere
with New Hertz Holdings’ ability to amend or terminate a New Hertz Holdings
Benefit Plan or Employment Agreement, or (ii) HERC Holdings to maintain a HERC
Holdings Benefit Plan for a specific period of time, or into perpetuity, and
further, nothing herein shall be construed to inhibit or otherwise interfere
with HERC Holdings’ ability to amend or terminate a HERC Holdings Benefit Plan
or Employment Agreement.

 

Section 13.17       Effect if Distribution Does Not Occur.  Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement or
Transition Services Agreement is terminated prior to the Distribution, this
Agreement shall be of no further force and effect.

 

[Remainder of page intentionally left blank]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By

/s/ Richard J. Frecker

 

 

Name: Richard J. Frecker

 

 

Title: Senior Vice President, Deputy General Counsel, Secretary and Acting
General Counsel

 

 

 

 

 

 

HERC HOLDINGS INC.

 

 

 

 

 

By

/s/ Lawrence H. Silber

 

 

Name: Lawrence H. Silber

 

 

Title: President and Chief Executive Officer

 

47

--------------------------------------------------------------------------------